Exhibit 10.37

 

 

 

 

 

 

 

ASSET PURCHASE AGREEMENT

dated August 6, 2008

between

Shentel Cable Company,

Rapid Communications LLC

 

and

 

Rapid Acquisition Co., LLC

 

 

--------------------------------------------------------------------------------

1. Certain Definitions.

1

2. Purchase and Sale

9

 

2.1 Covenant of Purchase and
Sale                                                                                                                                  
9

 

2.2 Excluded
Assets                                                                                                                                                         
10

 

2.3 Assumed
Liabilities                                                                                                                                                    
11

 

2.4
Consideration                                                                                                                                                              
11

 

2.5 Adjustments to Purchase
Price                                                                                                                                
12

     2.6 Determination of Adjustments

12

 

2.7 Allocation of Purchase
Price                                                                                                                                     
13

3. Buyer’s Representations and Warranties

15

 

3.1 Organization of
Buyer                                                                                                                                                
15

 

3.2
Authority                                                                                                                                                                     
15

 

3.3 No Conflict; Required
Consents                                                                                                                              
15

4. Seller’s Representations and Warranties

15

 

4.1 Organization and Qualification of
Seller                                                                                                                 
15

 

4.2
Authority                                                                                                                                                                     
15

 

4.3 No Conflict; Required
Consents                                                                                                                             
16

 

4.4 Assets;
Title                                                                                                                                                               
16

 

4.5 Real
Property                                                                                                                                                              
16

 

 

 

4.6 Acquired
Contracts                                                                                                                                                  
17

 

 

 

4.7 Employee Benefit and Employment
Matters                                                                                                        
18

 

 

 

4.8
Litigation                                                                                                                                                                   
19

 

 

 

4.9 System
Information                                                                                                                                                  
19

 

 

 

4.10 System Financial Information and
Reports                                                                                                       
19

 

 

 

i

 



 

--------------------------------------------------------------------------------

 

4.11 Governmental Permits; Compliance with Legal Requirements

 

20

 

4.12 Patents, Trademarks and
Copyrights                                                                                                                
21

 

 

 

4.13 Accounts
Receivable                                                                                                                                           
22

 

 

 

4.14 Title to Assets;
Sufficiency                                                                                                                                 
22

 

 

 

4.15 Insurance
Policies                                                                                                                                                 
22

 

 

 

4.16 Financial
Statements                                                                                                                                             
23

 

 

 

4.17
Taxes                                                                                                                                                                       
23

 

 

 

4.18 Absence of Certain
Changes                                                                                                                               
23

 

 

 

4.19 Environmental, Health and Safety
Matters                                                                                                       
23

 

 

 

4.20 No Other
Warranties                                                                                                                                             
24

 

 

5. Covenants

24

 

5.1 Certain Affirmative Covenants of Seller

 

24

 

5.2 Certain Negative Covenants of
Seller                                                                                                                    
26

 

 

 

5.3 Required
Consents                                                                                                                                                  
27

 

 

 

5.4 No
Shopping                                                                                                                                                             
27

 

 

 

5.5 Updated
Schedules                                                                                                                                                  
28

 

 

 

5.6
Confidentiality                                                                                                                                                          
28

 

 

 

5.7 Employee
Matters                                                                                                                                                    
29

 

 

 

5.8 Title Insurance
Commitments                                                                                                                                 
30

 

 

 

5.9 Use of Names and
Logos                                                                                                                                        
30

 

 

 

5.10 Cooperation as to Subscriber
Reimbursements                                                                                                 
30

 

 

 

5.11 Bulk
Sales                                                                                                                                                                 
31

 

 

 

5.12 Tax
Matters                                                                                                                                                               
31

 

 

 

ii

 



 

--------------------------------------------------------------------------------

 

5.13 Non-Compete;
Non-Solicitation                                                                                                                            
31

 

 

 

5.14 Shared
Contracts                                                                                                                                                     
32

 

 

 

5.15 Access and
Information                                                                                                                                          
32

 

 

 

5.16
Environmental                                                                                                                                                          
33

 

 

 

5.17 Estoppel
Certificates                                                                                                                                                
33

 

 

 

5.18 Digital Upgrade
Cooperation                                                                                                                                 
33

 

 

 

5.19 Transition
Planning                                                                                                                                                 
33

 

 

6. Conditions Precedent

33

 

6.1 Conditions to Buyer’s
Obligations                                                                                                                          
33

 

 

 

6.2 Conditions to Seller’s
Obligations                                                                                                                           
35

 

 

7. Closing

36

 

7.1 Closing; Time and
Place                                                                                                                                            
36

 

 

 

7.2 Seller’s
Obligations                                                                                                                                                    
36

 

 

 

7.3 Buyer’s
Obligations                                                                                                                                                   
37

 

 

8. Certain Post-Closing Matters and Covenants

38

 

8.1 Lack of Consent for Transfer of
Franchises                                                                                                           
38

 

 

9. Termination and Default

38

 

9.1 Termination
Events                                                                                                                                                     
38

 

 

 

9.2 Effect of
Termination                                                                                                                                                  
39

 

 

10. Indemnification

40

 

10.1 Indemnification by
Seller                                                                                                                                         
40

 

 

 

10.2 Indemnification by
Buyer                                                                                                                                        
40

 

 

 

10.3 Procedure for Indemnified Third Party
Claim                                                                                                        
40

 

 

 

10.4
Survival                                                                                                                                                                       
41

 

 

 

10.5 Determination of Indemnification Amounts and Related
Matters                                                                     41

 

 

 

iii

 



 

--------------------------------------------------------------------------------

 

10.6
Materiality                                                                                                                                                                  
41

 

 

 

10.7 Escrow
Amount                                                                                                                                                          
41

 

 

11. Miscellaneous Provisions

42

 

11.1
Expenses                                                                                                                                                                     
42

 

 

 

11.2
Brokerage                                                                                                                                                                   
42

 

 

 

11.3
Waivers                                                                                                                                                                      
42

 

 

 

11.4
Notices                                                                                                                                                                        
42

 

 

 

11.5 Entire Agreement;
Amendments                                                                                                                           
43

 

 

 

11.6 Binding Effect;
Benefits                                                                                                                                          
43

 

 

 

11.7 Headings, Schedules, and
Exhibits                                                                                                                       
43

 

 

 

11.8 Facsimile Signature;
Counterparts                                                                                                                        
44

 

 

 

11.9 Governing
Law                                                                                                                                                         
44

 

 

 

11.10 Dispute
Resolution                                                                                                                                               
44

 

 

 

11.11 WAIVER OF TRIAL BY
JURY                                                                                                                            
45

 

 

 

11.12
Severability                                                                                                                                                            
46

 

 

 

11.13 Third Parties; Joint
Ventures                                                                                                                               
46

 

 

 

11.14
Construction                                                                                                                                                           
46

 

 

 

11.15 Specific Performance

 

46

 

11.16 Disclaimer of Warranties

 

46

 

 

iv

 



 

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (“Agreement”) is made and entered into as of
August 6, 2008, by and among Rapid Communications LLC, a Colorado limited
liability company (“RCL”), Rapid Acquisition Co., LLC, a Delaware limited
liability company (“RAC” and, together with RCL, “Seller”), and Shentel Cable
Company, a Virginia corporation (“Buyer”).

Recitals

Seller is in the business of providing cable television service (the “Business”)
through cable television systems to subscribers in and around the areas set
forth on Exhibit A attached hereto (each a “System” and collectively the
“Systems”). Seller desires to sell and Buyer desires to purchase substantially
all of the assets of Seller used or useful in connection with the business and
operations of the Systems.

Agreements

In consideration of the mutual covenants and promises set forth herein, Buyer
and Seller agree as follows:

1.

Certain Definitions.

As used in this Agreement, the following terms, whether in singular or plural
forms, shall have the following meanings:

“Active Customer” means a subscriber of the applicable service from Seller but
excluding (i) any subscriber who is more than two billing periods (which two
billing periods constitute no more than 60 days of service) past due in the
payment of any amount in excess of $10, (ii) any subscriber who has not paid at
least one full month’s payment for the applicable service, (iii) any subscriber
whose service is pending disconnection for any reason, and (iv) any subscriber
who was obtained since April 1, 2008 through marketing or promotional programs
not consistent with the past practice of the Business. Notwithstanding the
foregoing, “Active Customer” shall not include any subscriber who (A) would be
more than two billing periods past due but for the issuance of credits, (B) has
received a promotional discount in excess of 25% of the monthly service fee,
unless such subscriber has paid two or more bills following the date such credit
was used in full or the promotional discount ended or (C) any subscriber whose
premises are located in Boone County, West Virginia or Clay County, West
Virginia.

“Acquired Contracts” means all Contracts, other than Governmental Permits, that
pertain to the ownership, operation and maintenance of the Assets or the
Business, or are used or held for use in the Business.

“Adjustment Time” means 11:59 p.m. on the Closing Date.

 

 

--------------------------------------------------------------------------------

“Affiliate” means with respect to any Person, any other Person controlling,
controlled by or under common control with such Person, with “control” for such
purpose meaning the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities or voting interests, by contract or
otherwise.

“Assets” has the meaning given in Section 2.1.

“Assumed Liabilities” means (i) Seller’s obligations to subscribers of the
Business for (A) subscriber deposits held by Seller as of Closing, which are
refundable, to the extent Buyer receives credit therefor under Section 2.5; (B)
subscriber advance payments held by Seller as of Closing, to the extent Buyer
receives credit therefor under Section 2.5; and (C) the delivery of cable
television service to the subscribers of the Business after Closing; (ii) all
accrued liabilities of the Business for which Buyer receives a credit under
Section 2.5, and (iii) those obligations and liabilities attributable to periods
after Closing under the Acquired Contracts (other than the Contracts that are
Excluded Assets) and Governmental Permits; (iv) other obligations and
liabilities of Seller only to the extent that there shall be an adjustment in
favor of Buyer with respect thereto pursuant to Section 2.5; and (v) all
obligations and liabilities arising out of Buyer’s ownership of the Assets or
operation of the Business after Closing (other than any Seller Environmental
Liabilities).

“Audited Financial Statements” has the meaning given in Section 4.16.

“Automatic Outside Date” has the meaning given in Section 9.1(d).

“Basic Services” means cable television programming sold to subscribers as a
package, including broadcast and satellite service programming for which a
subscriber pays a fixed monthly fee, but not including Pay TV.

“Basic Subscribers” means, as of any date and for each System, all Active
Customers subscribing to Basic Services.

“Basket Amount” has the meaning given in Section 10.5.

“Business” has the meaning given in the Recitals.

“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado or New York, New York are required or
authorized to be closed.

“Cap” has the meaning given in Section 10.5.

“Closing” has the meaning given in Section 7.1.

“Closing Cash Payment” has the meaning given in Section 2.4(b).

“Closing Date” means the date on which Closing occurs.

 

2

 



 

--------------------------------------------------------------------------------

“COBRA Obligations” has the meaning given in Section 5.7(e).

“Communications Act” means the Communications Act of 1934, as amended, including
the Cable Communications Policy Act of 1984, the Cable Television Consumer
Protection and Competition Act of 1992, and the FCC rules and regulations
promulgated thereunder, all in effect from time to time.

“Contract” means any written contract, mortgage, deed of trust, bond, indenture,
lease, license, note, franchise, certificate, option, warrant, purchase order,
subscription, right, or other instrument, document, obligation, or agreement,
and any oral obligation, right, or agreement, other than Governmental Permits.

“Copyright Act” means the 1976 Copyright Act, as amended, and the rules and
regulations promulgated thereunder, all in effect from time to time.

“Digital Services” means an optional tier of digital programming services
offered as a package by the Systems to their customers.

“Earnest Money Deposit” has the meaning given in Section 2.4(a).

“Encumbrance” means any security agreement, financing statement filed with any
Governmental Authority, conditional sale or other title retention agreement, any
lease, consignment or bailment given for purposes of security, any lien,
mortgage, indenture, pledge, option, encumbrance, adverse interest, constructive
trust or other trust, claim, attachment, exception to or defect in title or
other ownership interest (including reservations, rights of entry, possibilities
of reverter, encroachments, easement, rights-of-way, restrictive covenants
leases, and licenses) of any kind, which otherwise constitutes an interest in or
claim against property, whether arising pursuant to any Legal Requirement,
Contract, or otherwise.

“Environmental Laws” means all applicable federal, state, local statutes,
regulations, ordinances, codes, or decrees (including the federal Comprehensive
Environmental Response, Compensation and Liability Act and the federal Resource
Conservation and Recovery Act, and any similar state statutes) relating to the
protection of human health, natural resources or the environment (including the
quality of the ambient air, soil, surface water or groundwater).

“Environmental Permits” means all permits, licenses, registrations, and other
authorizations required under applicable Environmental Laws.

“Equipment” means all electronic devices, trunk and distribution coaxial and
optical fiber cable, amplifiers, line extenders, power supplies, conduit, vaults
and pedestals, grounding and pole hardware, subscriber’s devices (including
converters, encoders, transformers behind television sets and fittings) and any
other distribution equipment, headend hardware (including origination equipment,
earth stations, modulators, processors, receivers, character generators,
insertion equipment and transmission equipment), test equipment, meters,
lashers, TDRs, vehicles, trailers and other tangible personal property owned,
leased, used or held for use primarily in connection with the Business.

 

3

 



 

--------------------------------------------------------------------------------

“Equivalent Basic Units” or “EBUs” means, as of any date and for any System, all
Active Customers who subscribe to either Basic Services or Expanded Basic
Services, without duplication, of such System who are billed for such service,
as the case may be, either in a single household, a commercial establishment or
in a multi-unit dwelling (including a hotel unit); provided, that the number of
subscribers in a multi-unit dwelling or commercial establishment (each, a
“Building”) that obtain service on a “bulk-rate” basis will be determined by
dividing the gross bulk-rate billings for both Basic Services and Expanded Basic
Services, without duplication, (but, in each case, excluding billings from a la
carte tiers, Digital Services or Pay TV, installation or other non-recurring
charges, converter rental or new product tiers or from any outlet or connection
other than such customer’s first, or from any pass-through charges for sales
taxes, line-itemized franchise fees, fees charged by the FCC and the like)
attributable to such Building during the most recent billing period ended prior
to the date of calculation (but excluding billings in excess of a single month’s
charge) by the retail rate charged during the billing period to individual
households in the applicable service area for Basic Services or combined Basic
Services and Expanded Basic Services, according to the level of service provided
to a particular Building, from such System as of the most recent billing period
(but, in each case, excluding a la carte tiers, Digital Services or Pay TV,
installation or other non-recurring charges, converter rental or new product
tiers or from any outlet or connection other than the first, or from any
pass-through charges for sales taxes, line-itemized franchise fees, fees charged
by the FCC and the like). For example, if the gross bulk-rate billings for both
Basic Services and Expanded Basic Service (with the exclusions described above)
for a multi-unit dwelling for a billing period are $250 and the retail rate
charged during that billing period to individual households (with the exclusions
described above) is $50, then that multi-dwelling unit will have five (5) EBUs.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and rules and regulations promulgated thereunder and published interpretations
with respect thereto.

“Escrow Agent” has the meaning given in Section 2.4(c).

“Escrow Agreement” has the meaning given in Section 2.4(c).

“Escrow Amount” has the meaning given in Section 2.4(c).

“Excluded Assets” has the meaning given in Section 2.2.

“Excluded Liabilities” has the meaning given in Section 2.8.

“Expanded Basic Services” means an optional tier of video services offered by a
System to its customers other than Basic Services, a la carte tiers, premium
services, digital video services, pay-per-view television, and Internet.

“FCC” means the United States Federal Communications Commission, or any
successor entity thereto.

“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time, consistently applied in the opinions and
pronouncements of the Accounting

 

4

 



 

--------------------------------------------------------------------------------

Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financing Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession), which are applicable to the circumstances as of the date
of determination.

 

“Governmental Authority” means the United States of America, any state,
commonwealth, territory, or possession thereof and any political subdivision or
quasi-governmental authority of any of the same, including courts, tribunals,
departments, commissions, boards, bureaus, agencies, counties, municipalities,
provinces, parishes, and other instrumentalities.

 

“Governmental Permits” means all franchises, approvals, authorizations, permits,
licenses, easements, registrations, qualifications, leases, variances and
similar rights that are obtained from any Governmental Authority.

 

“Hazardous Substances” means any wastes, substances, radiation, or materials
(whether solids, liquids or gases): (i) which are hazardous, toxic, infectious,
explosive, radioactive, carcinogenic, or mutagenic; (ii) which are or become
defined as “pollutants,” “contaminants,” “hazardous materials,” “hazardous
wastes,” “hazardous substances,” “chemical substances,” “radioactive materials,”
“solid wastes,” or other similar designations in, or otherwise subject to
regulation under, or defined pursuant to, any Environmental Laws; (iii) the
presence of which on the Real Property cause or threaten to cause a nuisance
pursuant to applicable statutory or common law upon the Real Property or to
adjacent properties; (iv) including electromagnetic fields, PCBs, mold,
methyl-tertiary butyl ether (MTBE), asbestos or asbestos-containing materials,
lead-based paints, urea-formaldehyde foam insulation, or petroleum or petroleum
products (including crude oil or any fraction thereof); or (v) which pose a
hazard to human health, safety, natural resources, employees, or the
environment.

 

 

“High Speed Internet Services” means high-speed data services offered by the
Systems.

 

 

“Hired Employees” has the meaning given in Section 5.7(d).

 

“Homes Passed” shall mean (i) residential dwelling units, and (ii) multi-unit
dwellings to which Seller has the right to provide service, in each case, at a
location no greater than 200 feet from the applicable System’s closest existing
distribution cable, and any such dwellings which are at a location greater than
200 feet from the applicable System’s closest existing distribution cable but
which are premises of Seller’s subscribers; provided, however, that (A)
unoccupied residential lots shall not be included in the calculation of Homes
Passed, and (B) no dwelling units (whether or not such premises are Seller’s
subscribers) located in Boone County, West Virginia or Clay County, West
Virginia shall be included in the calculation of Homes Passed. In calculating
“Homes Passed,” each unit in a multi-unit dwelling shall count as one Home
Passed.

 

“HSI Subscribers” means, as of any date and for each System, all Active
Customers subscribing to, at a minimum, the lowest level of High Speed Internet
Services of such System.

 

5

 



 

--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (i) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, indentures, credit or loan Contracts or other similar
instruments; (ii) all direct or contingent obligations of such Person arising
under letters of credit (including standby and commercial), bankers’
acceptances, bank guarantees, surety bonds and similar instruments; (iii) all
obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business);
(iv) indebtedness (excluding prepaid interest thereon) secured by a lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; and (v) all guarantees of such Person in respect of any of the
foregoing.

“Intangibles” means all intangible assets, including subscriber lists, accounts
receivable, patents, copyrights and goodwill, if any, that are owned, used or
held for use in the Business.

“Judgment” means any judgment, writ, order, injunction, award, or decree of any
court, judge, justice, or magistrate, including any bankruptcy court or judge,
and any order of or by any Governmental Authority.

“knowledge” of any Person of or with respect to any matter means that such
Person (if a natural person) or any of the officers, directors, and senior
managers of such Person (if not a natural Person) has knowledge, or, after
reasonable inquiry of the relevant Person with direct responsibility for the
particular subject matter for which the Company is deemed to have “knowledge”
would have had knowledge, of such matter.

“Legal Requirements” means applicable common law and any statute, ordinance,
code or other law, rule, regulation, order, technical or other standard,
requirement, or procedure enacted, adopted, promulgated, applied, or followed by
any Governmental Authority, including Judgments.

“Liability” means any liability, obligation, debt, loss, damage, adverse claim,
fine or penalty (whether direct or indirect, known or unknown, asserted or
unasserted, absolute or contingent, accrued or unaccrued, matured or unmatured,
determined or determinable, disputed or undisputed, liquidated or unliquidated,
or due or to become due, and whether in contract, tort, strict liability or
otherwise), and including all costs and expenses relating thereto (including all
fees, disbursements and reasonable expenses of legal counsel, experts and
consultants and costs of investigation).

“Litigation” means any claim, action, suit, proceeding, arbitration,
investigation, hearing, or other activity or procedure that could result in a
Judgment, and any notice of any of the foregoing.

“Losses” means any claims, losses, liabilities, damages, Encumbrances,
penalties, costs, and expenses, including interest which may be imposed in
connection therewith, expenses of investigation, reasonable fees and
disbursements of counsel and other experts, and the cost to any

 

6

 



 

--------------------------------------------------------------------------------

Person making a claim or seeking indemnification under this Agreement with
respect to funds expended by such Person by reason of the occurrence of any
event with respect to which indemnification is sought.

“Management Agreement” has the meaning given in Section 8.1.

“Management Period” has the meaning given in Section 8.1.

“Material Adverse Effect” means (i) any event, change, circumstance or effect
that is materially adverse to the business, operations, financial condition or
results of operations of the Business, taken as a whole, (ii) a material adverse
effect on the value of the Assets or the Business or a material increase in the
amount of Assumed Liabilities or (iii) a material adverse effect in the ability
of Seller to consummate the transactions contemplated by this Agreement or
perform its obligations under this Agreement; provided, however, that in no
event shall any of the following be taken into account in the determination of
whether a Material Adverse Effect has occurred: (A) any change in any Legal
Requirement or GAAP, except to the extent such change disproportionately affects
(relative to other participants in the industry in which Seller operates) the
Business; or (B) any change resulting from conditions affecting any of the
industries in which Seller operates or from changes in general business,
financial, political, capital market or economic conditions, except to the
extent such change disproportionately affects (relative to other participants in
the industry in which Seller operates) the Business.

“Non-AutoCAD Homes Passed” means those Homes Passed that are not reflected on
AutoCAD drawings and schematics previously provided by Seller to Buyer.

“Outside Closing Date” has the meaning given in Section 9.1(c).

“Pay TV” means premium programming services selected by and sold to subscribers
on an a la carte basis for monthly fees in addition to the fee for Basic
Services.

“PCBs” are polychlorinated biphenyls.

“Permitted Encumbrances” means the following Encumbrances: (i) liens for taxes,
assessments and governmental charges not yet due and payable; (ii) zoning laws
and ordinances and similar Legal Requirements relating to the Real Property
which do not individually or in the aggregate interfere with the right or
ability to own, use or operate the Real Property or to convey good, marketable
and indefeasible title to such Real Property; (iii) rights reserved to any
Governmental Authority to regulate the affected property; (iv) in the case of
any leased Asset, (A) the rights of any lessor and (B) any Encumbrance granted
by any lessor of such leased Asset; (v) inchoate materialmens’, mechanics’,
workmen’s, repairmen’s or other like liens arising in the ordinary course of
business; (vi) in the case of owned Real Property and other Real Property
interests except leased Real Property, any easements, rights-of-way, servitudes,
permits, restrictions and minor imperfections or irregularities in title which
are reflected in the public records and which do not individually or in the
aggregate interfere with the right or ability to own, use or operate the Real
Property or to convey good, marketable and indefeasible title to such Real
Property; (vii) any Encumbrance (other than an Encumbrance securing a monetary

 

7

 



 

--------------------------------------------------------------------------------

obligation), including, with respect to Real Property, discrepancies and
conflicts in boundary lines, shortages in area, encroachments, and any fact
which a correct survey and inspection of the property would disclose, that does
not individually or in the aggregate interfere with the continued use of the
Assets subject thereto in the operation of the Business as currently being used,
and which does not materially impair the value of the property subject thereto;
(viii) those Encumbrances disclosed on Schedule 4.4 and (ix) items appearing in
the Title Commitment or shown on the Survey and, in either case, not objected to
by Buyer or waived or deemed waived by Buyer in accordance with the terms of
Section 5.8 hereof.

“Person” means any natural person, Governmental Authority, corporation, general
or limited partnership, joint venture, limited liability company, trust,
association, or unincorporated entity of any kind.

“Personal Property” means all of Seller’s right, title and interest, if any, in
and to all tangible personal property at the Real Property, including, without
limitation, appliances, furniture, furnishings, equipment, carpeting, draperies
and curtains, tools and supplies, decorations, vehicles and other items of
personal property located on or used solely in connection with the operation of
the Real Property, but specifically excluding those items identified on Exhibit
B attached hereto and made a part hereof.

“Phase I Reports” has the meaning given in Section 5.16.

“Purchase Price” has the meaning given in Section 2.4.

“Real Property” means all Assets consisting of realty, including appurtenances,
improvements and fixtures located on such realty, and any other interests in
real property, including fee interests, leasehold interests and easements, but
not including any Excluded Assets.

“Receivables” means the accounts receivable, notes receivable and other
receivables of the Business, as of the close of business on the Closing Date.

“Release” means any presence, emission, spill, seepage, leak, escape, leaching,
discharge, injection, pumping, pouring, emptying, dumping, disposal, migration,
or release of Hazardous Substances from any source into or upon the environment,
including the air, soil, improvements, surface water, groundwater, sewer, septic
system, storm drain, publicly owned treatment works, or waste treatment,
storage, or disposal systems.

“Replacement Contract” has the meaning given in Section 5.14.

“Required Consents” means all franchises, licenses, authorizations, approvals
and consents required under Governmental Permits, Acquired Contracts or
otherwise for (i) Seller to transfer the Business or any of the Assets to Buyer,
(ii) Buyer to conduct the Business and to own, lease, use and operate the Assets
at the places and in the manner in which the Business is conducted as of the
date of this Agreement and on and after the Closing Date, and (iii) Buyer to
assume and perform the Governmental Permits and the Acquired Contracts, all of
which are set forth on Schedule 4.3.

 

8

 



 

--------------------------------------------------------------------------------

“Revenue Generating Units” or “RGUs” means the sum of EBUs and HSI Subscribers.

“Seller Environmental Liabilities” means Liabilities under Environmental Laws
arising from facts, circumstances or conditions existing, initiated or occurring
prior to the Closing Date, whether asserted or incurred before or after the
Closing Date.

“Shared Contracts” has the meaning given in Section 2.2.

“System” or “Systems” has the meaning given in the Recitals.

“System Financial Information and Reports” has the meaning given in Section
4.10.

“System Shared Contract” has the meaning given in Section 5.14.

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto and including any amendment thereof.

“Taxes” means all levies and assessments of any kind or nature imposed by any
Governmental Authority or quasi-Governmental Authority, including all income,
sales, use, ad valorem, value added, franchise, severance, net or gross
proceeds, withholding, payroll, employment, excise, or property taxes, together
with any interest thereon and any penalties, additions to tax, or additional
amounts applicable thereto.

“Title Commitments” has the meaning given in Section 5.8.

“Title Company” has the meaning given in Section 5.8.

“Title Defect” has the meaning given in Section 5.8.

“Title Policies” means the irrevocable written commitment of the Title Company
to deliver to Buyer ALTA Form B (1970 Rev.) owner’s policies of title insurance,
insuring Buyer’s fee or leasehold title, as applicable, in each parcel of the
Real Property, and endorsed to delete or modify to the satisfaction of Buyer the
standard printed exceptions, and to delete or insure over by endorsement any
Title Defects, all premiums and charges for which shall have been paid by Buyer.

“Transaction Documents” means all instruments and documents executed and
delivered by Buyer or Seller or any officer, director, or Affiliate of any of
them in connection with this Agreement or the transactions contemplated hereby.

“Transfer Taxes” has the meaning given in Section 5.12(a).

2.

Purchase and Sale.

2.1       Covenant of Purchase and Sale. Subject to the terms and conditions set
forth in this Agreement, at the Closing, Seller shall sell, convey, assign,
transfer and deliver to Buyer, and Buyer shall purchase from Seller, for the
Purchase Price, all of Seller’s right, title and interest in

 

9

 



 

--------------------------------------------------------------------------------

the Systems and all of Seller’s real, personal and mixed assets, rights,
benefits and privileges, both tangible and intangible, wheresoever situated or
located, used, useful or held for use in connection with the conduct of the
Business or operation of the Systems (other than the Excluded Assets), including
the following (collectively, the “Assets”), free and clear of all Encumbrances
except Permitted Encumbrances:

(a)       all Personal Property relating to the Systems, including the
Equipment;

 

(b)

the Real Property relating to the Systems;

 

(c)

all of the franchises owned by Seller and located in the Systems;

 

(d)

the Acquired Contracts;

 

(e)

the Receivables;

(f)        all of Seller’s intellectual property and proprietary information,
technical information and data, machinery and equipment warranties, maps,
computer disks and tapes, plans, diagrams, blueprints and schematics relating to
the Systems, including filings with the FCC;

(g)       all of Seller’s training materials, manuals, technical documents and
other information relating to the Systems;

(h)       all of Seller’s customer records, personnel records, financial
records, other records of every kind, books, documents, files, accounts
receivable information and credit history and customer lists relating to, used
or held for use by Seller in conducting the business of the Systems, subject to
the right of Seller to have such books and records made available to Seller for
a reasonable period, not to exceed the statute of limitations for any claims
related to the same; provided, that, Seller shall have the right to retain a
copy of such books and records in accordance with its standard record retention
policies; provided, however, that Buyer shall have no obligation to maintain or
preserve any such books and records for any period longer than the period that
Seller would have been required to maintain and preserve such books and records
under applicable Legal Requirements had the transactions hereunder not been
consummated; and

 

(i)

the Intangibles.

2.2       Excluded Assets. Notwithstanding the provisions of Section 2.1, the
Assets shall not include any of the following (the “Excluded Assets”), all
rights, titles and interests which are retained by Seller: (i) Contracts for
programming and other content (including cable guides) and Contracts to which
other cable systems of Seller are subject (including retransmission consent
Contracts, master advertising sales Contracts, master pole attachment Contracts,
master tower lease Contracts, and master multiple dwelling unit Contracts (but
not any subordinate tower lease or multiple dwelling unit System Contracts that
incorporate the terms of such master Contracts by reference)) other than any
such Contracts (or interests therein) disclosed on Schedule 4.6 (the “Shared
Contracts”); (ii) insurance policies and rights and claims thereunder;
(iii) bonds, letters of credit, surety instruments, and other similar items;
(iv) cash and cash equivalents; (v) subject

 

10

 



 

--------------------------------------------------------------------------------

to Section 5.9, Seller’s trademarks, trade names, service marks, service names,
logos, and similar proprietary rights; (vi) customer billing Contracts and
related equipment, if not owned by Seller; (vii) assets, rights and properties
of Seller used or held for use other than in connection with the Business,
unless described as an Asset on a Schedule to this Agreement; (viii) Seller’s
rights under any Contract governing or evidencing an obligation of Seller for
borrowed money; (ix) all claims with respect to the Business for the period
prior to Closing (including claims for refunds or Taxes); (x) Seller’s Tax,
corporate, personnel and financial records that are not primarily related to the
operation of the Systems; (xi) advertising insertion equipment and advertising
sales agency or representation Contracts providing any Person the right to sell
available advertising time for a System; (xii) construction and installation
agreements; (xiii) intercompany Receivables; (xiv) all items of tangible
personal property consumed or disposed of in the ordinary course of business
between the date of this Agreement and the Closing Date; (xv) the employee
benefit plans and arrangements of Seller and any and all assets associated
therewith; and (xvi) the rights, assets, and properties described on Schedule
2.2.

2.3       Assumed Liabilities. After Closing, Buyer shall assume, pay,
discharge, and perform the Assumed Liabilities. Except only for Assumed
Liabilities, Buyer does not assume, and shall not have any responsibility for,
any liabilities or obligations of Seller, including liabilities or obligations
associated with Excluded Assets.

2.4       Consideration. Buyer shall pay to Seller total consideration of
$16,116,275, subject to adjustment as provided in Sections 2.5 and 2.6 (as
adjusted, the “Purchase Price”), as follows:

(a)       Concurrently with its execution of this Agreement, Buyer shall deposit
the sum of Five Hundred Thousand Dollars ($500,000) (the “Earnest Money
Deposit”), by wire transfer of immediately available funds in an
interest-bearing account with SunTrust Bank (the “Deposit Escrow Agent”), to be
held by the Deposit Escrow Agent in accordance with the terms and conditions of
the Deposit Escrow Agreement dated as of the date hereof by and among Buyer,
Seller and the Deposit Escrow Agent (the Earnest Money Deposit, together with
any interest or earnings thereon, the “Deposit Escrow Fund”). At Closing, the
entire Deposit Escrow Fund shall be released to Seller and applied to the
Purchase Price. If this Agreement is terminated without Closing occurring, the
Earnest Money Deposit shall be released to Seller or released to Buyer, as
provided in Section 9.2.

(b)       At Closing, Buyer shall pay to Seller the Purchase Price, adjusted in
accordance with the Preliminary Adjustments Report less the aggregate amountof
the Deposit Escrow Fund less the Escrow Amount (the “Closing Cash Payment”) by
wire transfer of immediately available funds to an account designated by Seller.

(c)       At Closing, Buyer shall pay One Million Six Hundred Fifty Thousand
Dollars ($1,650,000) (the “Escrow Amount”) by wire transfer of immediately
available funds to SunTrust Bank, as escrow agent (the “Escrow Agent”), to be
held pursuant to and in accordance with the indemnity escrow agreement in
substantially the form attached hereto as Exhibit 2.4(c) among Buyer, Seller and
Escrow Agent (the “Escrow Agreement”).

 

11

 



 

--------------------------------------------------------------------------------

 

2.5

Adjustments to Purchase Price. The Purchase Price shall be adjusted as follows:

(a)       (i)        If the Business has fewer than 18,741 RGUs as of the
Closing Date, the Purchase Price shall be decreased by an amount equal to
$644.96 multiplied by the difference between (A) 18,741 and (B) the number of
RGUs as of the Closing Date; and

(ii)       if the Business has fewer than 50,105 Homes Passed as of the Closing
Date, the Purchase Price shall be decreased by an amount equal to $78.80
multiplied by the difference between (A) 51,128 and (B) the number of Homes
Passed as of the Closing Date.

(b)       The Purchase Price shall be adjusted on a pro rata basis as of the
Adjustment Time for all prepaid expenses (to the extent such prepayments may
accrue to Buyer’s benefit), accrued expenses (including real and personal
property Taxes and copyright royalties), prepaid income, and advertising
Receivables and accounts Receivable of active subscribers (as set forth in
Section 2.5(e)), all as determined in accordance with GAAP, and to reflect the
principle that (as between Seller and Buyer) all expenses and income
attributable to the Business for the period prior to the Adjustment Time are for
the account of Seller, and all expenses and income attributable to the Business
for the period after the Adjustment Time are for the account of Buyer.

(c)       There shall be retained by Seller and credited to the account of Buyer
advance payments to, or funds of third parties on deposit with, Seller as of the
Adjustment Time and relating to the Business, including advance payments and
deposits by subscribers served by the Business for converters, encoders,
decoders, cable television service and related sales.

(d)       There shall be credited to the account of Seller and become the
property of Buyer (but only to the extent that Buyer is entitled to the benefit
or value thereof after Closing), deposits relating to the Business that are held
by third parties as of the Adjustment Time for the account of Seller or as
security for Seller’s performance of its obligations (other than with respect to
Excluded Assets and any other deposits the full benefit of which shall not be
available to Buyer following the Adjustment Time), including deposits on leases
and deposits for utilities.

(e)       Seller shall be entitled to a credit in the amount of 95%of the face
amount of the Systems’ accounts receivable as of the Closing Date that are sixty
(60) days or less past due as of the Closing Date.

2.6       Determination of Adjustments. Preliminary and final adjustments to the
Purchase Price shall be determined as follows:

(a)       No later than fifteen (15) days prior to Closing, Seller shall deliver
to Buyer a report in a form reasonably satisfactory to Buyer (the “Preliminary
Adjustments Report”), certified as to completeness and accuracy by Seller,
showing in detail the preliminary determination of the adjustments referred to
in Section 2.5, which are calculated as of the Closing Date, and any documents
substantiating the adjustments proposed in the Preliminary Adjustments Report.
The net adjustment shown in the Preliminary Adjustments Report shall be
reflected as an adjustment to the Purchase Price payable at Closing.

 

12

 



 

--------------------------------------------------------------------------------

(b)       (i)        Within sixty (60) days after Closing, Buyer shall deliver
to Seller a report (the “Final Adjustments Report”), certified as to
completeness and accuracy by Buyer, showing in detail the final determination of
all adjustments to the Purchase Price that were not calculated as of the Closing
Date and containing any corrections to the Preliminary Adjustments Report,
together with any documents substantiating the adjustments described in the
Final Adjustments Report. Seller shall notify Buyer of any objections that
Seller may have to the Final Adjustments Report within twenty-five(25) business
days after receipt of the Final Adjustments Report. If Seller does not notify
Buyer in writing of any objections to the Final Adjustments Report prior to the
end of such twenty-five (25) business day period, Seller shall be deemed to have
approved the Final Adjustments Report for purposes of the adjustment to be made
pursuant to this Section 2.6(b). If Seller notifies Buyer in writing of any
objections to the Final Adjustments Report prior to the end of such twenty-five
(25) business day period, Buyer and Seller shall attempt to resolve the
differences between the parties in good faith for a period of fifteen (15) days
after the date of Buyer’s receipt of such notice of objections. If Seller and
Buyer resolve such differences within such period, the determination of the
parties shall be conclusive and binding on the parties. If any such differences
cannot be resolved within such fifteen (15) day period, the disputed items shall
be referred promptly to a mutually satisfactory independent certified public
accounting firm of national reputation which has not been retained by Seller or
Buyer during the one (1) year period preceding the date of such referral, or
other expert as is mutually agreed to by Seller and Buyer, and which has agreed
to meet the time deadlines imposed herein. The determination of such firm with
respect to such disputed items shall be made within thirty (30) days after the
date of its appointment and shall be conclusive and binding on Seller and Buyer.
Such firm or expert shall make such determination in accordance with the
relevant provisions of this Agreement and shall not award an amount more
favorable to Buyer than the corresponding amounts claimed by Buyer on its Final
Adjustments Report or more favorable to Seller than the corresponding amounts
claimed by Seller in its notice of dispute. Seller and Buyer shall each pay
one-half of the fees of such firm or expert.

(ii)       (A)      If the final adjustments result in an increase to the
Purchase Price, then Buyer shall pay to Seller, by wire transfer of immediately
available funds, the amount of such increase; or

(B)      if the final adjustments result in a decrease to the Purchase Price,
then Seller shall pay to Buyer, by wire transfer of immediately available funds,
the amount of such decrease.

2.7       Allocation of Purchase Price. Buyer and Seller will use their
commercially reasonable efforts to agree on an allocation of the Purchase Price
(excluding transaction costs incurred by each of them) within one hundred eighty
(180) days after the Closing. Upon such agreement, each of Buyer and Seller will
complete Form 8594, Asset Acquisition Statement of Allocation, consistent with
such mutually agreed allocation and each will file a copy of such form with its
federal income tax return for the applicable tax year, and will file all returns
and reports with respect to the transactions contemplated by this Agreement,
including all federal, state and local tax returns, on the basis of such
allocation. Buyer and Seller further agree not to take any position inconsistent
with such mutually agreed allocation for any tax purpose. If, after good-faith
efforts, Buyer and Seller are unable to agree upon an allocation within one
hundred

 

13

 



 

--------------------------------------------------------------------------------

eighty (180) days after the Closing, then each party will be free to report its
own position to the Internal Revenue Service and other taxing authorities. Each
of Buyer and Seller shall provide the other party with such information as may
reasonably be requested by such other party in connection with the preparation
of any tax return, tax audit or tax judicial proceeding that relates to the
Business.

2.8       Excluded Liabilities. Specifically, and without in any way limiting
the generality of Section 2.3, the Assumed Liabilities shall not include, and in
no event shall Buyer assume, agree to pay, discharge or perform, and Seller
shall continue to be responsible for, any and all liabilities and obligations of
Seller other than the Assumed Liabilities (the “Excluded Liabilities”),
including all Liabilities:

(a)       relating to, resulting from, or arising out of the conduct of the
Business prior to the Closing, including any obligation of Seller for the
payments of wages, benefits or earned vacation to employees;

(b)       for any and all Indebtedness relating to the Business that exists on
the Closing Date;

(c)       relating to, resulting from, or arising out of claims based on
violations of Legal Requirements prior to the Closing;

(d)       arising from any Litigation relating to any act or omission occurring
on or prior to the Closing;

 

(e)

pertaining to any Excluded Asset;

(f)        under or relating to any employee benefit plan (as defined in ERISA),
including any liability to make any payment or payments to any Person thereunder
as a result of the transactions contemplated hereby (including any employee
severance or similar liability), whether or not such liability arises prior to,
on or following the Closing Date;

(g)       arising or incurred in connection with the negotiation, preparation
and execution hereof and the transactions contemplated hereby and any fees and
expenses of counsel, accountants, brokers, financial advisors or other experts
of Seller;

(h)       with the exception of Taxes allocated to Buyer pursuant to Section
2.5(b) and Section 5.12, any and all liabilities for (i) Taxes of Seller, (ii)
Taxes that relate to the Assets or the Assumed Liabilities for taxable periods
(or portions thereof) ending on or before the Closing Date and (iii) payments
under any Tax allocation, sharing or similar agreement (whether oral or
written);

(i)        interest and penalties related to any payment obligations to third
parties assumed by Buyer for which payment was delinquent at the date of
Closing; and

 

(j)

that are Seller Environmental Liabilities.

 

14

 



 

--------------------------------------------------------------------------------

3.         Buyer’s Representations and Warranties. Buyer represents and warrants
to Seller, as of the date of this Agreement and as of Closing, as follows:

3.1       Organization of Buyer. Buyer is a corporation duly organized, validly
existing, and in good standing under the laws of the Commonwealth of Virginia,
and has all requisite power and authority to own and lease the properties and
assets it currently owns and leases and to conduct its activities as such
activities are currently conducted. Buyer is duly qualified to do business as a
foreign corporation and is in good standing in all jurisdictions in which the
ownership or leasing of the properties and assets owned or leased by it or the
nature of its activities makes such qualification necessary.

3.2       Authority. Buyer has all requisite power and authority to execute,
deliver, and perform this Agreement and consummate the transactions contemplated
hereby. The execution, delivery, and performance of this Agreement and the
consummation of the transactions contemplated hereby by Buyer have been duly and
validly authorized by all necessary action on the part of Buyer. This Agreement
has been duly and validly executed and delivered by Buyer, and is the valid and
binding obligation of Buyer, enforceable against Buyer in accordance with its
terms, except insofar as enforceability may be limited or affected by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws now or
hereafter in effect affecting creditors’ rights generally or by principles
governing the availability of equitable remedies.

3.3       No Conflict; Required Consents. The execution, delivery, and
performance by Buyer of this Agreement and the Transaction Documents to which it
is a party do not and will not: (i) conflict with or violate any provision of
the charter or bylaws of Buyer; (ii) violate any provision of any Legal
Requirements; (iii) conflict with, violate, result in a breach of, constitute a
default under, accelerate, or permit the acceleration of the performance
required by, any Contract or Encumbrance to which Buyer is a party or by which
Buyer or the assets or properties owned or leased by it are bound or affected;
or (iv) require any consent, approval, or authorization of, or filing of any
certificate, notice, application, report, or other document with, any
Governmental Authority or other Person.

4.         Seller’s Representations and Warranties. Seller represents and
warrants to Buyer, as of the date of this Agreement and as of Closing, as
follows:

4.1       Organization and Qualification of Seller. RCL is a limited liability
company duly organized, validly existing, and in good standing under the laws of
the State of Colorado and RAC is a limited liability company duly organized,
validly existing, and in good standing under the laws of the State of Delaware.
Seller has all requisite power and authority to own and lease the properties and
assets it currently owns and leases and to conduct its activities as such
activities are currently conducted. Seller is duly qualified to do business as a
foreign limited liability company and is in good standing in all jurisdictions
in which the ownership or leasing of the properties and assets owned or leased
by it or the nature of its activities makes such qualification necessary.

4.2       Authority. Seller has all requisite power and authority to execute,
deliver, and perform this Agreement and consummate the transactions contemplated
by this Agreement. The

 

15

 



 

--------------------------------------------------------------------------------

execution, delivery, and performance of this Agreement and the consummation of
the transactions contemplated by this Agreement on the part of Seller have been
duly and validly authorized by all necessary action on the part of Seller. This
Agreement has been duly and validly executed and delivered by Seller, and is the
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms, except insofar as enforceability may be limited or affected by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
now or hereafter in effect affecting creditors’ rights generally or by
principles governing the availability of equitable remedies.

4.3       No Conflict; Required Consents. Except as described on Schedule 4.3,
the execution, delivery, and performance by Seller of this Agreement and the
Transaction Documents to which it is a party do not and will not: (i) conflict
with or violate any provision of the Articles of Organization or Operating
Agreement of Seller; (ii) violate any provision of any Legal Requirements;
(iii) conflict with, violate, result in a breach of, constitute a default under,
accelerate, or permit the acceleration of the performance required by, any
Contract or Encumbrance to which Seller is a party or by which Seller or the
assets or properties owned or leased by it are bound or affected; (iv) result in
the creation or imposition of any Encumbrance against or upon any of the Assets;
or (v) require any consent, approval or authorization of, or filing of any
certificate, notice, application, report, or other document with, any
Governmental Authority or other Person.

4.4       Assets; Title. Seller has good and marketable title to (or, in the
case of Assets that are leased, valid leasehold interests in) the Assets. The
Assets are free and clear of all Encumbrances of any kind or nature, except (a)
Permitted Encumbrances, (b) restrictions stated in, or generally applicable to,
the Governmental Permits, and (c) Encumbrances disclosed on Schedule 4.4 which
will be removed and released at Closing. The Assets include sufficient inventory
and spare parts to operate the Business for thirty (30) days.

 

4.5

Real Property.

(a)       Interests. All of the Assets consisting of Real Property are described
on Schedule 4.5.

(b)       Leases. To Seller’s knowledge and except as set forth on Schedule 4.5,
there are no leases, concessions or occupancy agreements in effect with respect
to the Real Property other than the leases set forth on Schedule 4.5 (and such
schedule is accurate in all material respects and lists all leases currently
affecting the Real Property or any portion thereof). True and complete copies of
each of the leases set forth on Schedule 4.5 have been delivered to Buyer. To
Seller’s knowledge, each of the leases is in full force and effect and no party
is in default under any lease in any material respect.

(c)       No Violations. There is not now pending any action, suit or proceeding
before any court or governmental agency or body against the Seller that would
prevent Seller from performing its obligations under this Agreement. To Seller’s
knowledge, Seller has not received, prior to the date hereof, any written
notification from any governmental or public authority that the Real Property or
any portion thereof is in violation of any applicable fire,

 

16

 



 

--------------------------------------------------------------------------------

health, building, use, occupancy or zoning laws where such violation remains
outstanding and, if unaddressed, would have a Material Adverse Effect on the use
of the Real Property as currently owned and operated.

(d)       Condemnation. No condemnation, eminent domain or similar proceedings
are pending or, to Seller’s knowledge, threatened, with regard to the Real
Property.

(e)       No Assessments. Seller has not received any notice of any pending or
threatened liens, special assessments, impositions or increases in assessed
valuations to be made against the Real Property or any portion thereof.

 

4.6

Acquired Contracts.

(a)       Except for the Acquired Contracts described on Schedule 4.6, and (1)
subscription agreements for cable services provided to residential customers in
the ordinary course of business (excluding multiple dwelling unit and commercial
accounts), (2) Contracts included in the Excluded Assets, and (3) Governmental
Permits, Seller is not bound or affected by any of the following that relate to
the Business: (i) leases of real or personal property (whether as lessor or
lessee); (ii) programming Contracts; (iii) retransmission consent agreements;
(iv) Contracts relating to the sale of advertising on any System; (v) Contracts
granting Seller any right to attach or place any Equipment to poles or within
conduits, crossings or rights-of-way, or similar Contracts; (vi) Contracts
granting any Person an Encumbrance on or against any of the Assets;
(vii) Contracts of employment, or Contracts with consultants or independent
contractors; (viii) Contracts pertaining to the use by Seller of any
intellectual property or proprietary information of any other Person; (ix) any
Contract imposing non-monetary obligations; (x) any Contract requiring payment
of greater than $5,000 annually; (xi) any settlement agreements or other
Contracts for the licensing of any patents with respect to the Business; or
(xii) Contracts other than those described in any other clause of this Section
4.6(a) that are material to the operation of the Business.

(b)       Seller has delivered to Buyer true and complete copies of each of the
Acquired Contracts required to be listed in Schedule 4.6, including any
amendments thereto (or, in the case of oral Acquired Contracts, true and
complete written summaries thereof). Except as described in Schedule 4.6:
(i) each of the Acquired Contracts is valid, in full force and effect and
constitutes a binding obligation of the Seller party thereto in accordance with
the terms thereof and, to the knowledge of Seller, of each of the other parties
thereto; and (ii) there has not occurred any breach or default (or event that
with notice or the lapse of time, or both, would constitute a breach or default)
by Seller nor, to the knowledge of Seller, has there occurred any breach or
default (or event that with notice or the lapse of time, or both, would
constitute a breach or default) by any Person other than Seller under any
material provision of any of the Acquired Contracts.

(c)       Schedule 4.6(c) sets forth all of the retransmission consent
agreements of the Business and, with respect to each such agreement, all
monetary and other consideration payable by Seller thereunder.

 

17

 



 

--------------------------------------------------------------------------------

 

4.7

Employee Benefit and Employment Matters.

(a)       Schedule 4.7 includes a complete and correct list of names and
positions of all employees of Seller engaged primarily in the operation of the
Business. Seller has provided to Buyer a complete and correct schedule
describing the current hourly wages or monthly salaries and other compensation
of each employee described on Schedule 4.7. Seller has complied in all material
respects with all Legal Requirements relating to the employment of labor in the
Business, including ERISA, continuation coverage requirements with respect to
group health plans, and those relating to wages, hours, collective bargaining,
unemployment compensation, worker’s compensation, equal employment opportunity,
age and disability discrimination, immigration control and the payment and
withholding of taxes.

(b)       Seller is not a party to any contract with any labor organization
applicable to any of the Systems, and Seller has not recognized or agreed to
recognize and is not required to recognize any union or other collective
bargaining unit with respect to any of the Systems. No union or other collective
bargaining unit has been certified as representing any System employees, nor has
Seller received any requests from any Person for recognition as a representative
of System employees for collective bargaining purposes. To Seller’s knowledge,
no System employees are engaged in organizing activity with respect to any labor
organization. Seller has no employment agreement of any kind, oral or written,
express or implied, that would require Buyer to employ any Person after Closing.

(c)       The Assets are not, and there is no existing factual basis for them to
become, subject to a lien imposed under the Code or under Title I or Title IV of
ERISA, including liens arising by virtue of Seller being considered to be
aggregated with another entity pursuant to Section 414 of the Code (the Seller
and any such other entity, the “ERISA Controlled Group”).

(d)       Neither Seller nor any member of the ERISA Controlled Group has
sponsored, contributed to or had an “obligation to contribute” (as defined in
ERISA Section 4212) to a “multiemployer plan” (as defined in ERISA Sections
4001(a)(3) or 3(37)(A)) on behalf of any employees.

(e)       Neither Seller nor any member of the ERISA Controlled Group has at any
time sponsored or contributed to a “single employer plan” (as defined in ERISA
Section 4001(a)(15)) to which at least two or more of the “contributing
sponsors” (as defined in ERISA Section 4001(a)(13)) are not part of the same
ERISA Controlled Group.

(f)        All of Seller’s employee benefit plans (as defined in ERISA) that are
intended to satisfy the requirements of Section 401 of the Code from which
assets may be involved in a “direct rollover” (as defined in Section 401(a)(31)
of the Code) or other transfer to a retirement plan maintained by Buyer have
complied with the applicable requirements of the Code.

 

18

 



 

--------------------------------------------------------------------------------

4.8       Litigation. Except as described on Schedule 4.8, there is no
Litigation pending or, to Seller’s knowledge, threatened, or any Judgment
outstanding, involving or affecting any part of the Business or Assets.

 

4.9

System Information.

(a)       Schedule 4.9 sets forth a true and accurate description of the
following information relating to each System by headend and/or franchise, as
applicable:

(i)        a description of the Basic Services, Digital Services, High Speed
Internet Services and other services (e.g., Expanded Basic Services, Pay TV and
a la carte services available from the Systems), and the rates charged by Seller
therefor, including all rates, tariffs and other charges for cable television or
other services provided by the Systems;

 

(ii)       the stations and signals carried by the Systems and the channel
position of each such signal and station;

 

(iii)      the cities, towns, villages, boroughs and counties served by the
Systems;

(iv)      the approximate total number of miles of cable plant of the Systems;

 

(v)       the approximate number of Homes Passed and the approximate number of
Non-AutoCAD Homes Passed;

 

(vi)      the bandwidth capacity of the Systems specified in Mhz and the number
of channels activated throughout the Systems;

 

(vii)     the approximate number of Basic Subscribers and Equivalent Basic Units
of the Systems; and

 

(viii)    the Governmental Permits with respect to the Business, which
Governmental Permits are, except as set forth on Schedule 4.9, currently in full
force and effect, not in default, and valid under all applicable Legal
Requirements according to their terms.

 

(b)       Except as set forth on Schedule 4.9 and other than direct broadcast
satellite services providers, to Seller’s knowledge, (i) other than the Systems,
there are no other providers of cable television services that have constructed,
or publicly announced plans to construct, plant for the provision of cable
television services within the service areas of the Systems.

 

4.10     System Financial Information and Reports. Seller has delivered to Buyer
a true and correct copy of its unaudited, internal report showing
revenues, recurring charges, direct costs for programming and subscribers for
the Systems for the twelve month period ended June 22, 2008, together with (a)
the aggregate number of subscribers for each of Basic Services, Digital Services
and High Speed Internet Services, and (b) the net monthly connects and

 

19

 



 

--------------------------------------------------------------------------------

disconnects for subscribers of Basic Services, Digital Services and High Speed
Internet Services on a monthly basis for each month from July 2007 through and
including June 2008 (collectively, the “System Financial Information and
Reports”). The System Financial Information and Reports (1) were used to account
for the operations of the Systems in the preparation of the Audited Financial
Statements for the respective periods covered thereby, (2) were prepared on a
consistent basis from period to period from the books and records of Seller
regularly maintained for the Systems, (3) present fairly in all material
respects the results of operations of the Systems as operated by Seller for the
respective periods covered thereby, and (4) are consistent, in all material
respects, with the Audited Financial Statements.

 

4.11

Governmental Permits; Compliance with Legal Requirements.

(a)       Schedule 4.11(a) is a true, correct and complete list of all material
Governmental Permits of the Business held by Seller, copies of which have been
made available Buyer. Such Governmental Permits constitute all material
Governmental Permits that are necessary to enable Seller to carry on the
Business. All such Governmental Permits are valid, binding and in full force and
effect in all material respects, and are not currently subject to any pending or
threatened proceeding, application, petition, suit, claim, objection, pleading,
or other filing or notification by any Governmental Authority or other Person
that questions the Governmental Permits’ validity or continued applicability, or
that indicates that they will not be renewed. Except as set forth on Schedule
4.11(a), Seller is in full compliance with all of the terms and requirements of
each such Governmental Permit and no event has occurred, and no condition or
circumstance exists, that might (with or without notice or lapse of time)
(i) constitute or result directly or indirectly in a violation of or a failure
to comply with any term or requirement of any such Governmental Permit, or
(ii) result directly or indirectly in the revocation, withdrawal, suspension,
cancellation, termination or modification of any such Governmental Permit.
Seller has not received any notice or other communication (in writing) from any
Governmental Authority or any Person, and Seller is not aware of any facts or
circumstances that might cause it to receive such notice, regarding (A) any
actual, alleged, possible or potential violation of or failure to comply with
any term or requirement of any such Governmental Permit, or (B) any actual,
proposed, possible or potential revocation, withdrawal, suspension,
cancellation, termination or modification of any such Governmental Permit.
Schedule 4.11(a) identifies with an asterisk each Governmental Permit set forth
therein which by its terms cannot be transferred to Buyer at the Closing.

 

(b)       Except as set forth on Schedule 4.11(b), the ownership, leasing and
use of the Assets as they are currently owned, leased and used, and the conduct
of the Business as it is currently conducted, comply in all material respects
with all applicable Legal Requirements, including the Communications Act and the
Copyright Act. Seller has received no notice claiming a violation by Seller or
the Business of any Legal Requirement applicable to the Systems or the Business
as it is currently conducted and Seller is not aware of any facts or
circumstances that might cause Seller to receive such a notice.

 

(c)       Seller is permitted under all applicable Governmental Permits and
Legal Requirements (including FCC rules, regulations and orders) to distribute
the transmissions (whether television, satellite, radio or otherwise) of video
programming or other information that

 

20

 



 

--------------------------------------------------------------------------------

Seller makes available to subscribers of each System and to utilize all carrier
frequencies generated by the operation of each System, and is licensed to
operate all the facilities required by law to be licensed, except where the
failure to have the necessary permit or authorization would not have a material
adverse effect on the Business. Seller has delivered to Buyer complete and
correct copies of all notices and requests from the FCC or the United States
Copyright Office relating to Seller’s operation of the Systems during the period
of Seller’s ownership of the Systems and any FCC-licensed or registered facility
used in conjunction with Seller’s operation of the Systems that have been
received by Seller. No written requests have been received by Seller, during the
period of Seller’s ownership of the Systems, from the FCC, the United States
Copyright Office or any other Person challenging or questioning the right of
Seller’s operation of any System or any FCC-licensed or registered facility used
in conjunction with Seller’s operation of any System. Seller has not violated,
in any material respect, any Legal Requirements or any duty or obligation with
regard to protecting the privacy or other rights of any past or present
subscribers of the Systems.

 

(d)       Except as set forth on Schedule 4.11(d), Seller has submitted to the
FCC, and, where applicable, other Governmental Authorities all material filings
with respect to the Systems and the Business, including cable television
registration statements, current annual reports, aeronautical frequency usage
notices, and current cumulative leakage index reports, that are required under
the Communications Act. Each System is in material compliance with signal
leakage criteria prescribed by the FCC, is in material compliance with the
must-carry and retransmission consent provisions of the Communications Act, as
well as with all provisions or terms in Seller’s must-carry elections or
retransmission consent agreements.

 

(e)       All necessary United States Federal Aviation Administration approvals
have been obtained and all related notifications have been submitted and are
effective with respect to the height and location of towers included in the
Assets and all FCC antenna structure registrations have been filed with respect
to such towers.

 

(f)        Except as set forth on Schedule 4.11(f), the notice contemplated by
Section 626 of the Communications Act has been timely filed with respect to all
System franchises included in the Governmental Permits (other than Excluded
Franchises) that expire within thirty months following the date of this
Agreement.

(g)       Schedule 4.11(g) lists the stations within the Systems that have
elected must-carry or retransmission consent status pursuant to the
Communications Act. Except as described on Schedule 4.11(g), each station
carried by the Systems is carried pursuant to a written retransmission consent
agreement, written must-carry election or other written programming agreement,
copies of which have been delivered to Buyer.

(h)       All customer bills accurately reflect any assessments in connection
with any franchise fees or other fees or assessments levied by any Governmental
Authority that may be passed through to subscribers.

4.12     Patents, Trademarks and Copyrights. Seller has timely and accurately
made all requisite filings and payments with the Register of Copyrights and is
otherwise in compliance

 

21

 



 

--------------------------------------------------------------------------------

with all applicable rules and regulations of the United States Copyright Office.
Seller has delivered to Buyer complete and correct copies of all current reports
and filings, and all reports and filings for the past twelve months, made or
filed pursuant to copyright rules and regulations with respect to the Business.
As relates to the Business, except as described on Schedule 4.12, Seller does
not possess any patent, patent right, trademark or copyright and is not party to
any license or royalty agreement with respect to any patent, trademark or
copyright except for licenses respecting program material and obligations under
the Copyright Act applicable to cable television systems generally. Except as
described on Schedule 4.12, the operation of the Business as currently conducted
does not violate or infringe upon the rights of any Person in any copyright,
trademark, service mark, patent, license, trade secret or the like. Except as
described on Schedule 4.12, Seller has received no correspondence from the
United States Copyright Office relating to any statements of account, reports or
other filings submitted to the United States Copyright Office.

 

4.13

Accounts Receivable.

 

(a)       All of Seller’s existing Receivables relating to the Systems represent
valid obligations of customers of Seller arising from bona fide transactions
entered into in the ordinary course of business. Schedule 4.13 sets forth
Seller’s existing Receivables, together with an aging report for such
Receivables.

 

(b)       Since March 31, 2008, all collection activity and issuance of service
credits of Seller with respect to the Receivables has been carried out in the
ordinary course of business consistent with past practice.

 

4.14     Sufficiency of Assets. Other than the Excluded Assets, the Assets (a)
constitute all of the assets, tangible and intangible, of any nature whatsoever,
used in the operation of the Business as currently conducted and (b) are
sufficient for Buyer to conduct the Business from and after Closing in the
ordinary course of business and without interruption, as it has been conducted
by Seller and Seller’s Affiliates.

 

4.15     Insurance Policies. Schedule 4.15 contains a true, correct and complete
list of all insurance policies carried by or for the benefit of Seller and
covering the Assets or the Business, specifying the insurer, the amount of and
nature of coverage, the risk insured against, the deductible amount (if any) and
the date through which coverage shall continue by virtue of premiums already
paid. Such insurance policies evidence all of the insurance that Seller is
required to carry pursuant to its Contracts and Legal Requirements. Such
insurance policies are currently in full force and effect and will remain in
full force and effect through their current terms. True, correct and complete
copies of all insurance policies of Seller currently in effect have been
delivered by Seller to Buyer. No insurance that Seller has ever carried has been
canceled nor, to Seller’s knowledge, has any such cancellation been threatened.
Seller has never been denied coverage nor, to Seller’s knowledge, has any such
denial been threatened. Seller has been covered during the past three (3) years
by insurance in scope and amount customary and reasonable for the businesses in
which it has engaged during the aforementioned period. Schedule 4.15 also
describes any self-insurance arrangements affecting Seller.            

 

22

 



 

--------------------------------------------------------------------------------

 

4.16     Financial Statements. Schedule 4.16 contains true and complete copies
of the audited consolidated balance sheet of Seller at December 31, 2007 and the
related audited consolidated statements of results of operations and cash flows
of Seller for the year then-ended, accompanied by the reports thereon of
Seller’s Auditors (collectively, the “Audited Financial Statements”). The
Audited Financial Statements (a) have been prepared based on the books and
records of Seller; (b) have been prepared in accordance with GAAP applied on a
consistent basis throughout the periods indicated; and (c) fairly present, in
all material respects, the consolidated financial position, results of
operations and cash flows of Seller as at the dates thereof and for the
respective periods indicated therein.

 

4.17     Taxes. Seller has filed all Tax Returns that it was required to file
with respect to the Business. All such Tax Returns were correct and complete in
all material respects. All Taxes due and owing by Seller with respect to the
Business (whether or not shown on any Tax Return) have been paid. There are no
liens for Taxes (other than Taxes not yet due and payable) upon any of the
Assets. Seller has withheld in connection with amounts paid or owing to any
employee, independent contractor, creditor, member or other third party with
respect to the Business, and all Forms W-2 and 1099 required with respect
thereto have been properly completed and timely filed.

 

4.18     Absence of Certain Changes. Since December 31, 2007, (a) Seller has
carried on and operated the Business in the ordinary course and (b) there has
been no Material Adverse Effect and there has been no event, change,
circumstance or effect that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

 

 

4.19

Environmental Matters.

(a)       Except as set forth in Schedule 4.19(a), Seller’s conduct of the
Business is and has been in material compliance with all Environmental Laws and
Seller has no Liability under Environmental Laws;

(b)       Except as set forth in Schedule 4.19(b), Seller possesses and is in
material compliance with all Environmental Permits required under such
Environmental Laws to operate the Business as it presently operates;

(c)       A true, correct and complete list of all such Environmental Permits is
set forth in Schedule 4.19(c);

(d)       Except as set forth in Schedule 4.19(d), all such Environmental
Permits are transferable and none requires consent, notification or other action
to remain in full force and effect following the Closing;

(e)       Except as set forth in Schedule 4.19(e), there has been no Release of
Hazardous Substances at, on, under or from the Real Property and there are no
other facts, circumstances or conditions, existing, initiated or occurring prior
to the Closing Date, that have or will result in Liability under Environmental
Laws;

 

23

 



 

--------------------------------------------------------------------------------

(f)        Except as set forth in Schedule 4.19(f), Seller has not received any
written communication from a third party, including a Governmental Authority,
alleging that Seller’s conduct of the Business is in violation of or that Seller
has Liability under any Environmental Laws, which allegation is not fully
resolved;

(g)       Except as set forth in Schedule 4.19(g), Seller has not received any
written notification alleging that it is liable for or requesting information
pursuant to section 104(e) of the Comprehensive Environmental Response,
Compensation and Liability Act or a similar state statute, concerning any
Release or threatened Release of Hazardous Substances at any location used in
connection with the Business, which is not fully and finally resolved;

(h)       Except as set forth on Schedule 4.19(h), no authorization,
notification, recording, filing, consent, waiting period, remediation, or
approval is required under any Environmental Law in order to consummate the
transactions contemplated hereby;

(i)        Except as set forth on Schedule 4.19(i), none of the following is
present at the Real Property: (i) underground improvements, including treatment
or storage tanks, or underground piping associated with such tanks, used
currently or in the past for the management of Hazardous Substances; (ii) any
dump or landfill or other unit for the treatment or disposal of Hazardous
Substances; (iii) filled in land or wetlands; (iv) PCBs; (v) toxic mold; (vi)
lead-based materials; or (vii) asbestos-containing materials;

(j)        Seller has furnished to Buyer true, correct and complete copies of
all environmental assessments, reports, audits and other documents in its
possession or under its control that relate to Seller’s compliance with
Environmental Laws in connection with the Business or the environmental
condition of the Real Property or any other real property that Seller currently
or formerly has owned, operated, or leased in connection with the Business. Any
information that Seller has furnished to Buyer concerning the environmental
condition of any real property, prior uses of the Real Property, or Seller’s
compliance with Environmental Laws is accurate and complete; and

(k)       Except as set forth on Schedule 4.19(k), Seller has not arranged, by
Contract, or otherwise, for the transportation, disposal or treatment of
Hazardous Substances in connection with the Business at any location such that
it is or could be liable for remediation of such location pursuant to
Environmental Laws.

4.20     No Other Warranties. Except as otherwise stated in this Article 4,
Seller makes no representations or warranties whatsoever with respect to the
Business, the System or the Assets, and disclaims all implied warranties.

 

5.

Covenants.

5.1       Certain Affirmative Covenants of Seller. Except as Buyer may otherwise
consent in writing, between the date of this Agreement and Closing Seller shall:

 

24

 



 

--------------------------------------------------------------------------------

(a)       operate the Business only in the usual, regular, and ordinary course
and in accordance with past practices and, to the extent consistent with such
operation, use its best efforts to (i) preserve the current business
organization of the Business intact (including completing planned line
extensions, placing conduit or cable in new developments and fulfilling
installation requests, all consistent with past practice), (ii) continue normal
marketing, advertising, and promotional expenditures with respect to the
Business, and (iii) preserve any beneficial business relationships with all
customers, suppliers and others having business dealings with Seller relating to
the Business;

(b)       (i) maintain the Assets in good condition and repair in the ordinary
course of its business consistent with past practice, ordinary wear excepted,
(ii) maintain inventories of spare Equipment consistent with past practice;
(iii) maintain in full force and effect the policies of insurance with respect
to the Assets and the Business, in such amounts and with respect to such risks
as are customarily maintained by operators of cable television systems of the
size and in the geographic location of the Business, (iv) continue to implement
its procedures for disconnecting and discontinuance of service to subscribers
whose accounts are delinquent, in accordance with past practice, (v) maintain
its existing business relationships related to the Assets with its customers,
suppliers and others with whom it has a business relationship, (vi) preserve and
protect the Assets and not incur any new material liabilities which could result
in a claim against Seller or any Asset, and (vii) complete all maintenance
obligations required with respect to the Assets in the ordinary course of
business.

(c)       (i) duly comply with all applicable Legal Requirements; (ii) perform
all of its obligations under all of the Acquired Contracts and Governmental
Contracts without material breach or default and (iii) maintain its books,
records, and accounts in the usual, regular, and ordinary manner on a basis
consistent with past practices;

(d)       (i) give to Buyer, and its counsel, accountants, appraisers and other
representatives, full access during normal business hours to the premises of
Seller and the Business, the Real Property, all of the Assets, Seller’s books
and records, and the personnel of the Business; (ii) furnish to Buyer and such
representatives all such additional documents (certified by an officer of
Seller, if requested), financial information, and other information as Buyer may
from time to time reasonably request; and (iii) cause Seller’s accountants to
permit Buyer and its accountants to examine the records and working papers
pertaining to its audits and other reviews of the System Financial Information
and Reports;

(e)       promptly notify Buyer of any circumstance, event, or action by Seller
or otherwise (i) which, if known at the date of this Agreement, would have been
required to be disclosed in or pursuant to this Agreement, or (ii) the
existence, occurrence, or taking of which would result in any of the
representations and warranties of Seller in this Agreement or in any Transaction
Document not being true and correct when made or at Closing, and, with respect
to clause (ii), use its best efforts to remedy the same;

(f)        within fifteen (15) days or sooner (if available) after the end of
each fiscal month ending after the date hereof and prior to Closing, deliver to
Buyer such monthly financial

 

25

 



 

--------------------------------------------------------------------------------

and operating reports for the Systems which shall include all information set
forth in the System Financial Information and Reports;

(g)       promptly deliver to Buyer true and complete copies of all subscriber
billing reports and subscriber billing account receivable aging reports and any
reports with respect to the operation of the Business prepared by or for Seller
at any time from the date of this Agreement until Closing, in each case as
routinely provided to senior management of Seller, and any other similar
materials which Buyer reasonably may request; and

(h)       promptly take all actions in order for the Systems to be in compliance
with the Emergency Alert System standards issued pursuant to Title 47, Part 11,
Subparts A-E of the Code of Federal Regulations, as may be amended or modified
from time to time.

5.2       Certain Negative Covenants of Seller. Except as Buyer may otherwise
consent in writing, or as contemplated by this Agreement, between the date of
this Agreement and Closing Seller shall not:

(a)       itself, or permit any of its officers, directors, shareholders, agents
or employees to, pay any of Seller’s subscriber accounts receivable (other than
for service to their own residences) prior to Closing;

(b)       modify, terminate, renew, suspend, or abrogate any Acquired Contract
or enter into any new Contract that would become an Acquired Contract, other
than in the ordinary course of business;

(c)       modify, terminate, renew, suspend, or abrogate any Governmental Permit
other than in the ordinary course of business;

(d)       enter into any transaction or permit the taking of any action that
would result in any of the representations and warranties of Seller in this
Agreement or in any Transaction Document not being true and correct when made or
at Closing;

(e)       engage in any marketing, subscriber installation, or collection
practices that are inconsistent with such practices of Seller for the periods
covered by the System Financial Information and Reports;

(f)        enter into or amend any retransmission consent agreement other than
in the ordinary course of business and after a reasonable period of good faith
prior consultation with Buyer; provided, however, that no such new or amended
retransmission consent agreement shall allow or provide for compensation (cash
or otherwise) to a television station (or television station group) or other
programming suppliers in an amount or manner different than any other cable
television systems owned or operated by Seller or any Affiliate of Seller;

(g)       remove or permit to be removed from the Real Property any item or
article defined as Personal Property hereunder except as may be necessary for
operating the Business, repairs or for discarding worn out or useless items;

 

26

 



 

--------------------------------------------------------------------------------

(h)       transfer, convey or otherwise dispose of any of the Assets other than
in the ordinary course of business;

(i)        take any action that would result in the creation of an Encumbrance
on any of the Assets, other than Permitted Encumbrances;

(j)        engage in any marketing, subscriber installation or collection
practices that are inconsistent with Seller’s past practices; or

(k)       implement any increases in the rates charged to any subscribers or
give any notices to subscribers or local authorities concerning any changes in
rates or programming or make any commitments regarding changes in or
continuation of rates or programming, except as obligated by Legal Requirements.

 

5.3

Required Consents.

(a)       Seller and Buyer shall exercise diligent, reasonable efforts to obtain
all Required Consents. Without limiting the generality of the foregoing, within
10 Business Days after the date of this Agreement, Seller and Buyer shall
prepare and submit to (i) those Governmental Authorities whose consent is
required for the transfer of cable television franchises included in the Assets
FCC Forms 394 and such other materials as are required to request such consent,
and (ii) the FCC all applications or other materials required to be filed in
connection with the transfer of the Assets. Seller and Buyer shall thereafter
prosecute all applications and filings with all reasonable diligence and shall
use best efforts to obtain every required approval as expeditiously as possible
and without any conditions except those that would normally be expected. Seller
and Buyer shall share equally any filing or other fees payable to any
Governmental Authority, or to a third party at the request of, or if required
by, any Governmental Authority, in order to request or obtain any Required
Consents. In the absence of a request or requirement of a Governmental
Authority, Seller shall bear sole responsibility for satisfying all other fees
payable to any third party in connection with any Required Consents.

(b)       Seller and Buyer acknowledge that they may be required to communicate
with Governmental Authorities or other Persons regarding the Business or this
Agreement before and after the Closing Date. Seller and Buyer each agree to
consult with the other in advance of any material communication with
Governmental Authorities or Persons regarding the Business or this Agreement and
to cooperate with the other in connection with any resulting inquiry. Seller and
Buyer each also agrees to forward to the other copies of all communications sent
and received to and from Governmental Authorities or Persons regarding the
Business or this Agreement. Seller and Buyer also agree to use best efforts to
coordinate with each other and to respond promptly to any inquiry from a
Governmental Authority regarding the Business or the transactions contemplated
by this Agreement.

5.4       No Shopping. None of Seller, its shareholders or any agent or
representative of any of them shall, during the period commencing on the date of
this Agreement and ending with the earlier to occur of Closing or the
termination of this Agreement, directly or indirectly solicit or initiate the
submission of proposals or offers from any Person for, participate in any

 

27

 



 

--------------------------------------------------------------------------------

discussions pertaining to, or furnish any information to any Person other than
Buyer relating to, any direct or indirect acquisition or purchase of the
Business or all or any portion of the Assets, and Seller shall promptly (and in
any event within two days after receipt thereof) provide notice to Buyer of any
such proposals or offers (whether oral or written).

5.5       Updated Schedules. Not less than five days prior to Closing, Seller
shall deliver to Buyer revised copies of the Schedules to this Agreement which
shall be been updated to show any changes occurring between the date of this
Agreement and the date of delivery; provided, however, that for purposes of
Seller’s representations and warranties and covenants in this Agreement, all
references to the Schedules shall mean the version of the Schedules attached to
this Agreement on the date of execution of this Agreement.

 

5.6

Confidentiality.

(a)       Any non-public information that Buyer may obtain from Seller in
connection with this Agreement with respect to the System shall be deemed
confidential and, unless and until Closing shall occur, Buyer shall not disclose
any such information to any third party (other than its directors, officers and
employees, and representatives of its advisers and lenders whose knowledge
thereof is necessary in order to facilitate the consummation of the transactions
contemplated hereby) or use such information to the detriment of Seller;
provided that (i) Buyer may use and disclose any such information once it has
been publicly disclosed (other than by Buyer in breach of its obligations under
this Section) or which rightfully has come into the possession of Buyer (other
than from Seller), (ii) to the extent that Buyer may become compelled by Legal
Requirements to disclose any of such information, Buyer may disclose such
information if it shall have used all reasonable efforts, and shall have
afforded Seller the opportunity, to obtain an appropriate protective order, or
other satisfactory assurance of confidential treatment, for the information
compelled to be disclosed and (iii) Buyer’s Affiliates shall be permitted to
make such disclosures as are necessary to comply with applicable law (including
any requirements of the Securities and Exchange Commission). In the event of
termination of this Agreement, Buyer shall use all reasonable efforts to cause
to be delivered to Seller, and retain no copies of, any documents, work papers
and other materials obtained by Buyer or on its behalf from Seller, whether so
obtained before or after the execution hereof.

(b)       Any non-public information that Seller shall obtain from Buyer in
connection with this Agreement with respect to Buyer or any of its Affiliates
shall be deemed confidential, and Seller shall not disclose such information to
any third party or use such information to the detriment of Buyer; provided,
that (i) Seller may use and disclose any such information once it has been
publicly disclosed (other than by Seller in breach of its obligations under this
Section) or which rightfully has come into the possession of Seller (other than
from Buyer), and (ii) to the extent that Seller may become compelled by Legal
Requirements to disclose any of such information, Seller may disclose such
information if it shall have used all reasonable efforts, and shall have
afforded Buyer the opportunity, to obtain an appropriate protective order, or
other satisfactory assurance of confidential treatment, for the information
compelled to be disclosed. In the event of termination of this Agreement, Seller
shall use all reasonable efforts to cause to be delivered to Buyer, and retain
no copies of, any documents,

 

28

 



 

--------------------------------------------------------------------------------

work papers, and other materials obtained by Seller or on its behalf from Buyer,
whether so obtained before or after the execution hereof.

(c)       Except as required by applicable Legal Requirements, neither Seller
nor Buyer shall make any press release or public announcement or statement
without the prior written consent and approval of the other. Seller and Buyer
shall consult with and cooperate with the other with respect to the content and
timing of all press releases and other public announcements or statements, and
any oral or written statements to Seller’s employees concerning this Agreement
and the transactions contemplated hereby.

 

5.7

Employee Matters.

(a)       Seller shall pay to employees employed in the Business all
compensation, including salaries, commissions, bonuses, deferred compensation,
severance, insurance, pensions profit sharing, vacation, sick pay and other
compensation or benefits to which they are entitled to up to the date of the
Closing and for any payments that are triggered as a result of the Closing
(including any severance payments, if any). Seller shall not, without the prior
written consent of Buyer, change the compensation or benefits of any employees
of the Business, other than in the ordinary course of business consistent with
past practice. Buyer may, but shall have no obligation to, offer employment to
any of the current employees of Seller as Buyer may desire.

(b)       Seller shall be responsible for maintenance and distribution of
benefits accrued under any employee benefit plan (as defined in ERISA)
maintained by Seller pursuant to the provisions of such plans. Buyer assumes
neither any liability for any such accrued benefits nor any fiduciary or
administrative responsibility to account for or dispose of any such accrued
benefits under any employee benefit plans maintained by Seller.

(c)       All claims and obligations under, pursuant to or in connection with
any welfare, medical, insurance, disability or other employee benefit plans of
Seller or arising under any Legal Requirement affecting employees of Seller
incurred on or before Closing, or resulting or arising from events or
occurrences occurring or commencing on or prior to Closing, shall remain the
responsibility of Seller, whether or not such employees are hired by Buyer after
Closing. Buyer shall have and assume no obligation or liability under or in
connection with any such plan and will assume no obligation with respect to any
preexisting condition of any employee of Seller who is hired as an employee of
Buyer.

(d)       Notwithstanding anything to the contrary in this Section 5.7, Buyer
shall (i) permit Seller’s employees who become Buyer’s employees (the “Hired
Employees”) and the Hired Employees’ dependents to participate in Buyer’s
employee benefit plans (other than any defined benefit plans) to the same extent
as Buyer’s similarly situated employees and their dependents; (ii) give each
Hired Employee credit for his or her past service with the Seller for purposes
of determining the amount of paid time off a Hired Employee is entitled to under
Buyer’s paid time off policy; (iii) to the extent permitted under Buyer’s
employee benefit plans, waive any waiting periods with respect to any of Buyer’s
medical, dental or vision insurance employee benefit plans; and (iv) not subject
any Hired Employee to any limitations on benefits

 

29

 



 

--------------------------------------------------------------------------------

for pre-existing conditions under its employee benefit plans, including any
group health and disability plans.

(e)       Effective as of the Closing Date, Buyer shall assume responsibilities
and obligations for continuation coverage under Sections 601 et seq. of ERISA
(the “COBRA Obligations”) and any state continuation coverage requirements with
respect to the Hired Employees and their beneficiaries solely with respect to
COBRA “qualifying events” that occur after a Seller employee becomes a Hired
Employee. Except as provided in the immediately preceding sentence. Seller
agrees that it shall retain responsibility for COBRA Obligations.

5.8       Title Insurance Commitments. Following the date of this Agreement,
Buyer shall be entitled to obtain, at Buyer’s cost, commitments of title
insurance (the “Title Commitments”) issued by a nationally-recognized title
insurance company (the “Title Company”), and photocopies of all recorded items
described as exceptions therein, committing to insure fee simple or leasehold
title, as the case may be, in each parcel of the Real Property owned or leased
by Seller, in Buyer. Buyer shall notify Seller within twenty (20) days of its
receipt of each Title Commitment of any Encumbrance or other matter affecting
fee simple or leasehold title to the parcel of Real Property which is the
subject of such Title Commitment which, in the sole determination of Buyer, is
not acceptable to Buyer and is not otherwise a Permitted Encumbrance (each a
“Title Defect”). Within ten (10) days of its receipt of Buyer’s notice of Title
Defects, Seller shall deliver to Buyer notice of Seller’s election either (a)
that Seller will use its commercially reasonable efforts to cure each such Title
Defect at or prior to Closing or (b) that Seller is unable or unwilling to cure
each such Title Defect at or prior to Closing. If Seller elects pursuant to
clause (a) above to use its commercially reasonable efforts to cure each Title
Defect raised by Buyer, Seller shall use its commercially reasonable efforts to
cure each such Title Defect at or prior to the Closing such that no Title Defect
shall appear as an exception in the applicable Title Policy or Title Policies.

5.9       Use of Names and Logos. For a period of one hundred eighty days after
Closing, Buyer shall be entitled to use the trademarks, trade names, service
marks, service names, logos, and similar proprietary rights of Seller (the
“Rights”) to the extent incorporated in or on the Assets, provided, that Buyer
shall exercise commercially reasonable efforts to remove all such names, marks,
logos, and similar proprietary rights from the Assets as soon as reasonably
practicable following Closing; provided, however, that Buyer shall have no
obligation to remove the “Rapid” name and derivations thereof from set-top
boxes, identifying tags and other similar Assets until such Assets are replaced
in the ordinary course of business, and Buyer shall be entitled to use the
Rights until such replacement.

5.10     Cooperation as to Subscriber Reimbursements. If Seller is required,
following the Closing, pursuant to any law, settlement or otherwise, to
reimburse or provide in-kind or another form of consideration to any subscribers
of the Systems in respect of any subscriber payments previously made by them,
including fees for cable television service, late fees and similar payments,
Buyer agrees that it shall make such reimbursement or provide such in-kind or
other form of consideration through Buyer’s billing system, on terms specified
by Seller, and Seller shall reimburse Buyer, at cost, for all such payments and
other consideration made by Buyer following the Closing and for Buyer’s
reasonable out-of-pocket expenses incurred in connection

 

30

 



 

--------------------------------------------------------------------------------

therewith. Such reimbursements, requirements and related expenses shall be
reflected in the Preliminary Adjustments Report and Final Adjustments Report, to
the extent then known. For any reimbursements, requirements or related expenses
not reflected in the Final Adjustments Report, Seller shall reimburse Buyer
within 30 days after receipt of a statement therefor. Buyer shall provide Seller
with all information in Buyer’s possession that is reasonably required by Seller
in connection with such reimbursement.

5.11     Bulk Sales. Buyer and Seller each waives compliance by the other with
Legal Requirements relating to bulk sales applicable to the transactions
contemplated hereby.

 

5.12

Tax Matters.

(a)       Seller and Buyer shall each be responsible for one-half (1/2) of all
sales, use, transfer, and similar Taxes (“Transfer Taxes”) arising from or
payable by reason of the transactions contemplated by this Agreement. Seller
shall prepare and timely file all Tax Returns required to be filed in respect of
Transfer Taxes. Seller’s preparation of any such Tax Returns shall be subject to
Buyer’s approval (which approval shall not be unreasonably withheld).

(b)       Personal property Taxes and real property Taxes related to the
Business will be allocated between Buyer and Seller based on the number of days
through the Closing Date (in the case of Seller) and the number of days after
the day of Closing (in the case of Buyer) as a percentage of the total days in
the applicable tax year. Buyer shall pay the real property taxes when billed and
Seller, upon receipt of an invoice from Buyer and to the extent not allocated
pursuant to Section 2.5(b), shall reimburse Buyer for the percentage of real
property Taxes allocable to the period through the day of Closing.

 

5.13

Non-Compete; Non-Solicitation.

(a)       For a period from the Closing Date until the fifth (5th) anniversary
of the Closing Date, Seller shall not, directly or indirectly, own, manage,
control or participate in the ownership, management, or control of any cable
television station or other multichannel video program distributor, whether in
corporate, proprietorship or partnership form or otherwise, within the
communities where the Systems are located (a “Restricted Business”); provided,
however, that the restrictions contained in this Section 5.13 shall not restrict
the acquisition by Seller, directly or indirectly, of less than 5% of the
outstanding capital stock of any publicly traded company engaged in a Restricted
Business.

(b)       For a period from the Closing Date hereof to the third (3rd)
anniversary of the Closing Date, Seller shall not, and shall cause their
directors, officers and employees not to, (i) cause, solicit, induce or
encourage any employees of the Shenandoah Telecommunications Company, Buyer or
their Affiliates (collectively, the “Covered Businesses”), or any individual
performing personal services as an independent contractor to the Covered
Businesses, to leave such employment or (ii) hire, employ or otherwise engage
any employees or independent contractors of the Covered Businesses; provided,
however, it shall not be deemed to be a violation of this provision if Seller
advertises for employment opportunities in newspapers, trade

 

31

 



 

--------------------------------------------------------------------------------

publications or other media that not targeted specifically at the employees of
any of the Covered Businesses).

(c)       The covenants and undertakings contained in this Section 5.13 relate
to matters which are of a special, unique and extraordinary character and a
violation of any of the terms of this Section 5.13 will cause irreparable injury
to the Buyer, the amount of which will be impossible to estimate or determine
and which cannot be adequately compensated. Accordingly, the remedy at law for
any breach of this Section 5.13 will be inadequate. Therefore, the Buyer will be
entitled to an injunction, restraining order or other equitable relief from any
court of competent jurisdiction in the event of any breach of this Section 5.13
without the necessity of proving actual damages or posting any bond whatsoever.
The rights and remedies provided by this Section 5.13 are cumulative and in
addition to any other rights and remedies which the Buyer may have hereunder or
at law or in equity. The parties hereto agree that, if any court of competent
jurisdiction in a final nonappealable judgment determines that a specified time
period, a specified geographical area, a specified business limitation or any
other relevant feature of this Section 5.13 is unreasonable, arbitrary or
against public policy, then a lesser time period, geographical area, business
limitation or other relevant feature which is determined by such court to be
reasonable, not arbitrary and not against public policy may be enforced against
the applicable party.

5.14     Shared Contracts. With respect to each of the Shared Contracts
specified on Schedule 5.14 (each such agreement, a “System Shared Contract”),
after the execution of this Agreement, Seller shall make all appropriate
requests and shall use commercially reasonable efforts to assist in obtaining a
replacement or separated contract for the benefit of Buyer with terms and
conditions that are no less favorable than those offered by counterparty thereto
to Seller in the System Shared Contract as of the date hereof (each, a
“Replacement Contract”).

5.15 Access and Information. At all times from the date of this Agreement until
the Closing, and except as determined in good faith to be appropriate to ensure
compliance with any applicable Legal Requirements and subject to any applicable
privileges (including the attorney-client privilege) and contractual
confidentiality obligations, Seller shall permit Buyer and its representatives
to have reasonable access, upon reasonable notice and during normal business
hours, to Seller and all relevant properties (including for the purpose of
conducting a Phase I environmental site assessment), offices and other
facilities, personnel, books, records and documents (including to the extent
necessary to create network drawings with respect to the Systems) of or relating
primarily to the Business; provided, however, that Buyer shall not have access
to Seller’s customer billing software but shall have full access to all billing
data and related information. Seller acknowledges that reasonable access may
include substantial on-site access to Seller’s books and records and facilities
by Buyer’s employees and agents (including to the extent necessary for
accounting reasons or for technical and related planning with respect to any
upgrades or other enhancements of the Systems and the operations related
thereto). Notwithstanding anything to the contrary set forth in this Agreement,
Seller shall have the right in its sole and absolute discretion to consent to
the conduct of a Phase II environmental site assessment. In the event that (i) a
qualified environmental consultant recommends to Buyer that it obtain a Phase II
environmental site assessment, and (ii) Seller does not consent to the Phase II
environmental site assessment, Buyer shall have the right to exclude any such
Real Property from

 

32

 



 

--------------------------------------------------------------------------------

the Assets. In the event that such Real Property is the site of headend
equipment, Seller shall have the right, in its sole discretion, to relocate the
headend equipment to an alternative site reasonably acceptable to Buyer.

5.16     Environmental. Buyer may elect in writing to obtain, and thereafter
obtain at its sole expense, Phase I environmental audit reports (the “Phase I
Reports”) regarding the owned Real Property, and the leased Real Property. Buyer
shall provide copies of the Phase I Reports to Seller promptly after such Phase
I Reports are completed. With respect to any site access in connection with
Buyer obtaining Phase I Reports: (a) Buyer shall be solely responsible for all
costs and expenses of the performance of its investigations, including the cost
of restoring the Real Property to substantially the same condition that existed
prior to the investigation; (b) Buyer shall provide Seller with reasonable
advance written notice of the date(s) on which Buyer desires access to the Real
Property; (c) Seller shall be entitled to have a representative present while
Buyer and its consultants are present on the Real Property; (d) such access
shall not unreasonably interfere with Seller’s operation of the Real Property;
(e) Buyer shall provide Seller with evidence of appropriate insurance; and (f)
Buyer shall indemnify and hold harmless Seller against any and all liability for
injury or damage as a result of Buyer or Buyer’s representatives preparing the
Phase I Reports.

5.17     Estoppel Certificates. To the extent requested by Buyer, Seller shall
request an estoppel certificate in a form reasonably satisfactory to Buyer from
the lessors of the leased Real Property in which any Seller is a lessee.

5.18     Digital Upgrade Cooperation. Seller shall cooperate with Buyer to
ensure that Buyer is able to complete the digital broadcast transition scheduled
to occur in February 2009; provided, however,that Buyer shall be responsible for
all third-party costs and expenses (including the actual cost of employee
overtime but solely with respect to overtime work specifically authorized by
Buyer for activities outside of the normal job responsibilities of Seller’s
employees) for any work that Seller agrees to undertake on behalf of Buyer in
connection with the digital broadcast transition. If Closing does not occur,
Seller shall reimburse Buyer for any out of pocket expenditures actually
incurred by Buyer with respect to any such work.

5.19     Transition Planning. At all times from the date of this Agreement until
the Closing, subject to applicable confidentiality protections and consistent
with applicable Legal Requirements, the Seller shall assist Buyer on transition
and integration planning as reasonably requested by Buyer in order to facilitate
the transition of the Systems from the ownership of the Seller to the ownership
of the Buyer, including such access as necessary with respect to billing,
customer care, technical support and other similar back office functions
relating to the Systems;provided, however, that Buyer shall not have access to
Seller’s customer billing software but shall have full access to all billing
data and related information.

6.

Conditions Precedent.

6.1       Conditions to Buyer’s Obligations. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the following conditions, which may be waived by Buyer:

 

33

 



 

--------------------------------------------------------------------------------

(a)       Accuracy of Representations and Warranties. The representations and
warranties of Seller in this Agreement shall be true and accurate in all
material respects (except for those representations and warranties that are
qualified as to materiality, which shall be true and accurate in all respects)
as of the date hereof and as of Closing (unless an earlier date is specified)
with the same effect as if made at and as of Closing.

(b)       Performance Of Agreements. Seller shall have, in all material
respects, performed all obligations and agreements and complied with all
covenants in this Agreement to be performed and complied with by it at or before
Closing.

(c)       Officer’s Certificate. Buyer shall have received a certificate
executed by the managers of RCL and RAC, dated as of Closing, reasonably
satisfactory in form and substance to Buyer, certifying that the conditions
specified in Sections 6.1(a) and (b) have been satisfied.

(d)       Legal Proceedings. There shall be no Legal Requirement, and no
Judgment shall have been entered and not vacated by any Governmental Authority
of competent jurisdiction in any Litigation or arising therefrom, which enjoins,
restrains, makes illegal, or prohibits consummation of the transactions
contemplated by this Agreement and there shall be no Litigation pending or
threatened seeking, or which if successful would have the effect of, any of the
foregoing.

(e)       Required Consents. Buyer shall have received evidence, in form and
substance satisfactory to it, that there have been obtained the following
Required Consents:

(i)        Required Consents, in each case in form and substance reasonably
satisfactory to Buyer (provided that Buyer shall not require terms and
conditions any more favorable than those to which Seller is currently subject),
for the transfer of franchises included in the Assets, that represent, together
with (A) all such franchises included in the Assets for which assignment Buyer
requires no consent or approval of the relevant franchising authorities, and (B)
all such franchises included in the Assets for which the Required Consent is
deemed to have been received in accordance with Section 617 of the
Communications Act, in the aggregate, not less than 90 percent of the RGUs of
the Systems as of the Closing Date (or some other date mutually agreed to by the
parties); and

(ii)       those other Required Consents that are indicated with an asterisk on
Schedule 4.3.

(f)        No Material Adverse Effect. Since the date hereof, there shall not
have occurred a Material Adverse Effect.

(g)       Inventory and Spare Parts. The Assets shall include sufficient
inventory and spare parts to operate the Business for 30 days after Closing as
evidenced by a certificate of Seller and such supporting documentation as Buyer
may reasonably request.

 

34

 



 

--------------------------------------------------------------------------------

(h)       Title Policies. Title Company shall have issued to Buyer, or shall be
unconditionally committed to issue to Buyer, the Title Policies, subject only to
the Permitted Encumbrances.

(i)        Replacement Contracts. Buyer shall have obtained the Replacement
Contracts marked with an asterisk on Schedule 5.14, in form and substance
reasonably satisfactory to Buyer.

(j)        Dissolution; Bankruptcy; Liquidation. No event shall have occurred
pursuant to which Seller or any of its Affiliates: (i) is dissolved (other than
pursuant to a consolidation, amalgamation or merger); (ii) makes a general
assignment, arrangement or composition with or for the benefit of its creditors;
(iii) institutes or has instituted against it a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition is presented
for its winding-up or liquidation, and, in the case of any such proceeding or
petition instituted or presented against it, such proceeding or petition
(A) results in a judgment of insolvency, bankruptcy, the entry of an order for
relief or the making of an order for its winding-up or liquidation or (B) is not
dismissed, discharged, stayed or restrained in each case within thirty (30) days
of the institution or presentation thereof; (iv) has a resolution passed for its
winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger); (v) seeks or becomes subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for it or for all or substantially
all of its assets; (vi) has a secured party take possession of all or
substantially all of its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within thirty (30) days thereafter; (vii) causes or is subject to any event
with respect to it which, under the applicable laws of any jurisdiction, has an
analogous effect to any of the events specified in clauses (i) to (vii)
(inclusive); or (ix) takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the foregoing acts.

(k)       Subscribers. The Business shall have, as of the Closing Date, at least
15,000 RGUs as evidenced by a certificate of Seller and such supporting
documentation as Buyer may reasonably request.

(l)        Releases. Seller shall have delivered all instruments and documents
necessary to release any and all Encumbrances (other than Permitted
Encumbrances) on the Assets, including appropriate UCC financing statement
amendments (termination statements).

(m)      Closing Deliveries. Seller shall have made the deliveries set forth in
Section 7.2.

6.2       Conditions to Seller’s Obligations. The obligations of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the following conditions, which may be waived by Seller:

 

35

 



 

--------------------------------------------------------------------------------

(a)       Accuracy of Representations and Warranties. The representations and
warranties of Buyer in this Agreement shall be true and accurate in all material
respects (except for those representations and warranties that are qualified as
to materiality, which shall be true and accurate in all respects) as of the date
hereof and as of Closing (unless an earlier date is specified) with the same
effect as if made at and as of Closing.

(b)       Performance of Agreements. Buyer shall have, in all material respects,
performed all obligations and agreements and complied with all covenants in this
Agreement or in any Transaction Document to which it is a party to be performed
and complied with by it at or before Closing.

(c)       Officer’s Certificate. Seller shall have received a certificate
executed by an executive officer of Buyer, dated as of Closing, reasonably
satisfactory in form and substance to Seller, certifying that the conditions
specified in Sections 6.2(a) and (b) have been satisfied.

(d)       Legal Proceedings. There shall be no Legal Requirement, and no
Judgment shall have been entered and not vacated by any Governmental Authority
of competent jurisdiction in any Litigation or arising therefrom, which enjoins,
restrains, makes illegal, or prohibits consummation of the transactions
contemplated by this Agreement and there shall be no Litigation pending or
threatened seeking, or which if successful would have the effect of, any of the
foregoing.

(e)       Closing Deliveries. Buyer shall have made the Closing Deliveries set
forth in Section 7.3.

7.

Closing.

7.1       Closing; Time and Place. The closing of the transactions contemplated
by this Agreement (“Closing”) shall take place on the fifteenth Business Day
after all conditions described in Section 6.1 and 6.2 have been satisfied or
waived, at a time and location mutually determined by Seller and Buyer;
provided, however, in the event that the Closing would otherwise occur on a date
between December 15, 2008 and December 31, 2008, Buyer shall have the right by
written notice to delay the Closing for an additional fifteen (15) Business Day
period from the date the Closing otherwise would occur.

7.2       Seller’s Obligations. At Closing, Seller shall deliver or cause to be
delivered to Buyer the following:

(a)       Bill of Sale and Assignment. An executed Bill of Sale and Assignment
in the form of Exhibit 7.2(a).

(b)       Vehicle Titles. Title certificates to all vehicles included among the
Assets, endorsed for transfer of title to Buyer, and separate bills of sale
therefor, if required by the laws of the states in which such vehicles are
titled.

(c)       FIRPTA Affidavit. An affidavit of Seller, under penalty of perjury,
that Seller is not a “foreign person” (as defined in the Foreign Investment in
Real Property Tax Act

 

36

 



 

--------------------------------------------------------------------------------

and applicable regulations) and that Buyer is not required to withhold any
portion of the consideration payable under this Agreement under the provisions
of such Act, in the form attached as Exhibit 7.2(c).

 

(d)

Officer’s Certificate. The certificate described in Section 6.1(c).

(e)       Evidence of Limited Liability Company Actions. Certified limited
liability company resolutions, or other evidence reasonably satisfactory to
Buyer, that Seller has taken all action necessary to authorize the execution of
this Agreement and the consummation of the transactions contemplated by this
Agreement.

(f)        Deeds. Special warranty deeds conveying to Buyer, subject only to the
exceptions reflected on the Title Policies or the Title Commitments, each parcel
of the Real Property owned in fee by Seller.

(g)       Lease Assignments. Recordable assignments of each of the leases of
Real Property leased by Seller, in the form attached as Exhibit 7.2(g).

 

(h)

Escrow Agreement. The Escrow Agreement.

(i)        Corporate Opinion. A legal opinion of Perkins Coie LLP, corporate
counsel to Seller, in the form attached hereto as Exhibit 7.2(i).

(j)        FCC Opinion. A legal opinion of Wiley Rein LLP, FCC counsel to
Seller, in the form attached hereto as Exhibit 7.2(j).

(k)       Title Policies. The Title Policies (or pro forma title policies for
which the Title Company is unconditionally obligated to issue Title Policies)
described in Section 5.8.

(l)        Transition Services Agreement. An executed Transition Services
Agreement in the form attached hereto as Exhibit 7.2(l) (the “Transition
Services Agreement”).

(m)      Other. Such other documents and instruments as shall be necessary to
effect the intent of this Agreement and consummate the transactions contemplated
hereby.

7.3       Buyer’s Obligations. At Closing, except as otherwise provided below,
Buyer shall deliver or cause to be delivered to Seller (except as provided
below) the following:

 

(a)

Closing Cash Payment. The Closing Cash Payment.

 

(b)

Escrow Deposit. To the Escrow Agent, the Escrow Amount.

(c)       Assumption Agreement. An Assumption Agreement in the form attached as
Exhibit 7.3(c), executed by Buyer.

 

(d)

Officer’s Certificate. The certificate described in Section 6.2(c).

 

37

 



 

--------------------------------------------------------------------------------

(e)       Evidence of Corporate Actions. Certified resolutions of the Buyer, or
other evidence reasonably satisfactory to Seller that Buyer has taken all
corporate action necessary to authorize the execution of this Agreement and the
consummation of the transactions contemplated by this Agreement.

 

(f)

Escrow Agreement. The Escrow Agreement.

 

(g)

Transition Services Agreement. The Transition Services Agreement.

(h)       Other. Such other documents and instruments as shall be necessary to
effect the intent of this Agreement and consummate the transactions contemplated
hereby.

8.

Certain Post-Closing Matters and Covenants.

8.1       Lack of Consent for Transfer of Franchises. If, notwithstanding
satisfaction or waiver of the conditions stated in Sections 6.1 and 6.2, as of
Closing any franchising authority has not consented to the transfer to Buyer of
a cable television franchise or a Judgment has been entered enjoining or
disapproving the transfer of such cable television franchise to Buyer, such
cable television franchise shall be excluded from the Assets conveyed at
Closing. Closing shall occur with respect to all other Assets, and Buyer shall
pay the full Purchase Price in accordance with this Agreement. In such case, at
Closing, Seller and Buyer shall execute and deliver a Management Agreement in
the form attached hereto as Exhibit 8.1 (the “Management Agreement”), pursuant
to which Buyer shall manage the applicable System (or portion thereof) and
Seller’s performance under the applicable cable television franchise, subject to
the following: (a) Buyer shall bear all expenses relating to such cable
television franchise and the area served by such cable television franchise and
the operation thereof, and shall receive all revenues resulting from such area
as its management fee; and (b) such management shall continue with respect to
any such cable television franchise and the area served under such cable
television franchise until the earlier of (i) revocation of such cable
television franchise in an action from which no further appeal may be taken, as
a result of the transactions described in this Section 8.1; (ii) the entry by a
court of an order terminating such cable television franchise; (iii) 120 days
after the Closing Date; and (iv) the date on which the applicable franchising
authority consents to the transfer of such cable television franchise to Buyer
(the “Management Period”). Upon the termination of the Management Period, Seller
shall assign and transfer to Buyer the cable television franchise by instruments
in form and substance identical to those by which Assets shall have been
transferred and assigned to Buyer at Closing, and the Management Agreement shall
terminate.

9.

Termination and Default.

9.1       Termination Events. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned:

 

(a)

at any time, by the mutual agreement of the Buyer and Seller;

(b)       by either Buyer or Seller, at any time, if the other is in material
breach or default of its respective covenants, agreements, or other obligations
in this Agreement, or if any

 

38

 



 

--------------------------------------------------------------------------------

of its representations in this Agreement are not true and accurate in all
material respects when made or when otherwise required by this Agreement to be
true and accurate, after written notice of, and failure to cure within thirty
(30) days, such breach, default or failure to be true and accurate;

(c)       by either Buyer or Seller upon written notice to the other, if any of
the conditions to its obligations set forth in Sections 6.1 and 6.2,
respectively, shall not have been satisfied on or beforethe date that is two
hundred ten (210) days after the date of this Agreement (the “Outside Closing
Date”), for any reason other than a material breach or default by such party of
its respective covenants, agreements, or other obligations hereunder, or any of
its representations herein not being true and accurate in all material respects
when made or when otherwise required by this Agreement to be true and accurate
in all material respects; or

(d)       automatically and without further action by any party on the date that
is two hundred forty (240) days after the date hereof (the “Automatic Outside
Date”); provided, however, that on or prior to such date, Buyer may elect by
written notice to Seller to extend the Automatic Outside Date, in its sole
discretion, provided that Buyer is not in material breach of any of its
obligations hereunder.

 

9.2

Effect of Termination.

(a)       If this Agreement is terminated pursuant to Section 9.1, all
obligations of the parties hereunder shall terminate, except for the obligations
set forth in Section 5.6, this Section 9.2 and Article 11. Except as set forth
in Sections 9.2(b), 9.2(c) and 11.15, termination of this Agreement pursuant to
Section 9.1 shall not limit or impair any remedies that either Seller or Buyer
may have with respect to a breach or default by the other of its
representations, warranties, covenants, agreements or obligations under this
Agreement.

(b)       If this Agreement is terminated by Seller as a result of any material
breach or default by Buyer pursuant to Section 9.1(b), Seller shall be entitled
to retain the Earnest Money Deposit as liquidated damages (the “Liquidated
Damages”), and not as a penalty, and the Liquidated Damages shall be Seller’s
sole and exclusive remedy at law or in equity for any breach or failure to
perform by Buyer of any of its representations, warranties, covenants,
agreements or obligations contained in this Agreement prior to Closing and such
Liquidated Damages shall be in lieu of any other remedies at law or in equity to
which the Sellers or its Affiliates might otherwise be entitled. If this
Agreement otherwise is terminated, Seller shall take all actions necessary to
cause the Deposit Escrow Agent to deliver the Deposit Escrow Fund to Buyer,
including executing joint written instructions instructing the Deposit Escrow
Agent to take such action.

(c)       Notwithstanding anything to the contrary contained herein, for the
avoidance of doubt, it is understood and agreed by the parties hereto that:

(i)        Seller’s sole and exclusive remedy for any breach of this Agreement
by Buyer at or prior to the Closing, including any failure of, or refusal by,
Buyer to

 

39

 



 

--------------------------------------------------------------------------------

pay the Purchase Price for any reason whatsoever, shall be to terminate this
Agreement pursuant to Section 9.1(b), and to seek Liquidated Damages as provided
for in Section 9.2(b);

(ii)       none of Seller or its Affiliates shall pursue any other remedies or
actions, at law or in equity, and hereby waive any and all other remedies
against Buyer (and its Affiliates) in respect thereof; and

(iii)      no Affiliates of Buyer, and none of Buyer’s or its Affiliates’
respective former, current or future stockholders, managers, members, directors,
officers, affiliates or agents shall have any liability or obligation relating
to or arising out of this Agreement or the transactions contemplated hereby.

10.

Indemnification.

10.1     Indemnification by Seller. From and after Closing, each Seller jointly
and severally shall indemnify and hold harmless Buyer, its affiliates, officers
and directors, employees, agents, and representatives, and any Person claiming
by or through any of them, as the case may be, from and against any and all
Losses arising out of or resulting from:

(a)       any representations and warranties made by Seller in this Agreement
not being true and accurate when made or when required by this Agreement to be
true and accurate;

(b)       any failure by Seller to perform any of its covenants, agreements, or
obligations in this Agreement;

(c)       all liabilities and obligations of Seller that are not Assumed
Liabilities, including the Excluded Liabilities; and

 

(d)

any matter set forth on Schedule 10.1(d).

10.2     Indemnification by Buyer. From and after Closing, Buyer shall indemnify
and hold harmless Seller, its affiliates, officers and directors, agents, and
representatives, and any Person claiming by or through any of them, as the case
may be, from and against any and all Losses arising out of or resulting from:

(a)       any representations and warranties made by Buyer in this Agreement not
being true and accurate when made or when required by this Agreement to be true
and accurate;

(b)       any failure by Buyer to perform any of its covenants, agreements, or
obligations in this Agreement; or

 

(c)

the Assumed Liabilities.

10.3     Procedure for Indemnified Third Party Claim. Promptly after receipt by
a party entitled to indemnification hereunder (the “Indemnitee”) of written
notice of the assertion or the commencement of any Litigation with respect to
any matter referred to in Sections 10.1 or 10.2, the Indemnitee shall give
written notice thereof to the party from whom indemnification is sought

 

40

 



 

--------------------------------------------------------------------------------

pursuant hereto (the “Indemnitor”) and thereafter shall keep the Indemnitor
reasonably informed with respect thereto; provided, however, that failure of the
Indemnitee to give the Indemnitor notice as provided herein shall not relieve
the Indemnitor of its obligations hereunder except to the extent that the
Indemnitor is prejudiced by such failure. In case any Litigation shall be
brought against any Indemnitee, the Indemnitor shall be entitled to participate
in such Litigation and, at its option, to assume the defense thereof with
counsel satisfactory to the Indemnitee, at the Indemnitor’s sole expense. If the
Indemnitor shall assume the defense of any Litigation, it shall not settle the
Litigation unless the settlement shall include as an unconditional term thereof
the giving by the claimant or the plaintiff of a release of the Indemnitee,
satisfactory to the Indemnitee, from all liability with respect to the such
Litigation.

10.4     Survival. The representations and warranties of Buyer and Seller in
this Agreement shall survive Closing for a period of fifteen months (the
“General Survival Period”); provided, that, the representations and warranties
of Seller set forth in Section 4.1 (Organization and Qualification of Seller),
Section 4.2 (Authority), Section 4.4 (Assets; Title), Section 4.18 (Taxes) and
Section 4.20 (Environmental Matters) (such representations, the “Special
Representations”), which shall survive Closing until the close of the ninetieth
day following the expiration of the applicable statute of limitations (the
“Special Representation Survival Period”). Neither Seller nor Buyer shall have
any liability under Sections 10.1(a)or 10.2(a), respectively, unless a claim for
Losses for which indemnification is sought thereunder is asserted by the party
seeking indemnification thereunder by written notice to the party from whom
indemnification is sought during the General Survival Period or the Special
Representation Survival Period, as applicable.

10.5     Determination of Indemnification Amounts and Related Matters. Seller
shall have no liability under Section 10.1(a), (i) unless and until the
aggregate amount of Losses otherwise subject to its indemnification obligations
under such Section exceed $300,000 (the “Basket Amount”), upon which Seller
shall be obligated to indemnify for all such Losses, from and including the
first dollar thereof; and(ii) to the extent that the aggregate amount of all
such Losses subject to its indemnification obligations under Section 10.1(a)
exceeds an amount equal to twenty percent (20%) of the Purchase Price (the
“Cap”); provided, however, that breaches of the Special Representations shall
not be subject to the Basket Amount or the Cap.

10.6     Materiality. The parties acknowledge and agree that solely for purposes
of calculating the amount of Losses caused by the breach of a representation,
warranty or covenant, all “Material Adverse Effect” and “material”
qualifications contained in the representations, warranties and covenants shall
be disregarded.

10.7     Escrow Amount. If and to the extent that any Person is entitled to
indemnification pursuant to Section 10.1, it shall first be required to seek
such indemnification by making a claim upon the Escrow Agent for a portion of
the funds held pursuant to the Escrow Agreement in accordance therewith. The
existence and amount of the Escrow Amount shall not limit Seller’s
indemnification obligations under Article 10.

 

41

 



 

--------------------------------------------------------------------------------

11.

Miscellaneous Provisions.

11.1     Expenses. Except as otherwise specifically provided in this Agreement,
each of the parties shall pay its own expenses and the fees and expenses of its
counsel, accountants, and other experts in connection with this Agreement.

11.2     Brokerage. Seller shall indemnify and hold Buyer harmless from and
against any and all Losses arising from any employment by it of, or services
rendered to it by, any finder, broker, agency, or other intermediary, in
connection with the transactions contemplated hereby, or any allegation of any
such employment or services. Buyer shall indemnify and hold Seller harmless from
and against any and all Losses arising from any employment by it of, or services
rendered to it by, any finder, broker, agency, or other intermediary, in
connection with the transactions contemplated hereby, or any allegation of any
such employment or services.

11.3     Waivers. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party hereto, shall be deemed to constitute
a waiver by the party taking the action of compliance with any representation,
warranty, covenant or agreement contained herein. The waiver by any party hereto
of any condition or of a breach of another provision of this Agreement shall not
operate or be construed as a waiver of any other condition or subsequent breach.
The waiver by any party of any of the conditions precedent to its obligations
under this Agreement shall not preclude it from seeking redress for breach of
this Agreement other than with respect to the condition so waived.

11.4     Notices. All notices, requests, demands, applications, services of
process, and other communications which are required to be or may be given under
this Agreement or any Transaction Document shall be in writing and shall be
deemed to have been duly given if sent by telecopy or facsimile transmission,
answer back requested, or delivered by courier or mailed, certified first class
mail, postage prepaid, return receipt requested, to the parties hereto at the
following addresses:

To Buyer:

c/o Shenandoah Telecommunications Company

500 Shentel Way

P.O. Box 459

Edinburg, VA 22824

Facsimile: (540) 984-8192 

Attention: General Counsel

 

Copies (which shall not constitute notice):

Hogan & Hartson, LLP

8300 Greensboro Drive

Suite 1100

McLean, VA 22102

 

42

 



 

--------------------------------------------------------------------------------

Facsimile: (703) 610-6200

 

Attention:

Richard T. Horan, Jr.

 

Alexander D. Cobey

 

To Seller:

c/o Rapid Communications LLC

9200 W. Cross Drive, Suite 600

Littleton, Colorado 80123

 

Attention:

Thomas G. Semptimphelter

 

Facsimile:

(303) 697-2217

Copies (which shall not constitute notice):

Perkins Coie LLP

1899 Wynkoop Street, Suite 700

Denver, Colorado 80202

 

Attention:

Bruce D. Stocks

 

Facsimile:

(303) 291-2400

or to such other address as any party shall have furnished to the other by
notice given in accordance with this Section. Such notice shall be effective,
(i) if delivered in person or by courier, upon actual receipt by the intended
recipient, or (ii) if sent by telecopy or facsimile transmission, when answer
back is received, or (iii) if mailed, upon the earlier of five days after
deposit in the mail and the date of delivery as shown by the return receipt
therefor.

11.5     Entire Agreement; Amendments. This Agreement embodies the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral or written, with
respect thereto. This Agreement may not be modified orally, but only by an
agreement in writing signed by the party or parties against whom any waiver,
change, amendment, modification, or discharge may be sought to be enforced.

11.6     Binding Effect; Benefits. This Agreement shall inure to the benefit of
and will be binding upon the parties hereto and their respective heirs, legal
representatives, successors, and permitted assigns. Neither Buyer nor Seller
shall assign this Agreement or delegate any of its duties hereunder to any other
Person without the prior written consent of the other; provided, however, that
Buyer may assign this Agreement or assign or delegate any portion of its rights
and obligations hereunder to any Affiliate; provided, further, that no such
assignment shall relieve Buyer of Buyer’s obligations hereunder.

11.7     Headings, Schedules, and Exhibits. The section and other headings in
this Agreement are for reference purposes only and will not affect the meaning
of interpretation of this Agreement. Reference to Schedules or Exhibits shall,
unless otherwise indicated, refer to the Exhibits and Schedules attached to this
Agreement, which shall be incorporated in and constitute a part of this
Agreement by such reference. Any item that could be deemed to be properly
disclosable on more than one Schedule to this Agreement shall be deemed to be
properly

 

43

 



 

--------------------------------------------------------------------------------

disclosed on all such Schedules if it is disclosed in reasonable detailed on any
Schedule to the Agreement.

11.8     Facsimile Signature; Counterparts. This Agreement may be executed by
facsimile in any number of counterparts, each of which, when executed, shall be
deemed to be an original and all of which together will be deemed to be one and
the same instrument.

11.9     Governing Law. The validity, performance, and enforcement of this
agreement and all transaction documents, unless expressly provided to the
contrary, shall be governed by the laws of the Commonwealth of Virginia, without
giving effect to the principles of conflicts of law of such state.

 

11.10

Dispute Resolution.

(a)       To resolve any disputes, controversies and/or claims between the
parties arising out of or in connection with Section 10 of this Agreement (each,
a “Dispute”), Buyer or Seller must first provide notice to the other, specifying
in as much detail as possible, the source or reason for the dispute, the amount
of claimed damages, if any, and the resolution proposed by the notifying party. 
The receiving party shall respond in writing to any such notice within seven (7)
Business Days after receipt.  The receiving party may include in its reply a
detailed description of any disputes it would like to resolve and the proposed
resolutions.  The first notifying party shall respond within seven (7) Business
Days.  If the dispute is not then resolved, there shall follow within seven (7)
Business Days of the last written response an in person meeting (the “Meeting”)
between at least one (1) senior representative of each party who is authorized
to fully and finally resolve the Dispute.  The purpose of the Meeting shall be
to discuss and negotiate in good faith the complete resolution of any
outstanding dispute.  The date and time of the Meeting shall be mutually agreed
(within the stated period), and the location of the Meeting shall, within
reason, be chosen by the party responding to the first notice; provided, that
the location chosen shall not be at the office of Buyer or Seller.  Each party
shall bear its own costs (including travel expenses) incident to the Meeting.

(b)       If, after such Meeting as described in Section 11.10(a), the Dispute
shall have not been resolved in its entirety, the Dispute shall be finally
settled and resolved by arbitration (“Arbitration”) in accordance with the
Comprehensive Arbitration Rules and Procedures of JAMS (“JAMS Rules”) in effect
as of the date that a Dispute is submitted to JAMS, except as those rules may be
modified herein or by mutual agreement of the parties. JAMS shall select one
arbitrator in accordance with the JAMS Rules to hear the Dispute (the
“Arbitrator”), and the Arbitrator shall be required to apply the substantive law
of the Commonwealth of Virginia in ruling upon any Dispute.

(c)       (i)        The parties shall have the opportunity to exchange requests
for production of documents. The parties will follow the procedures established
by the JAMS Rules for the exchange of information, as well as any additional
procedural rules established by the Arbitrator.

 

(ii)

At any Arbitration hearing of oral evidence, each party to the

 

44

 



 

--------------------------------------------------------------------------------

Arbitration or its legal counsel shall have the right to present and examine its
witnesses and to cross-examine the witnesses of the other party. No evidence of
any party witness shall be presented in written form unless the other party
shall have the opportunity to cross-examine such witness, except as the parties
to the Arbitration otherwise agree in writing. Notwithstanding the JAMS Rules, a
party shall provide a list to the Arbitrator and the opposing party of the names
and addresses of each witness whose written or spoken testimony it intends to
present in the Arbitration, and the subject matters upon which they will testify
within a reasonable period prior to the date of the hearing at which such
witness may testify.

(iii)      The procedural rules specified in this Section and the JAMS Rules
shall be the sole procedures for the resolution of Disputes and/or with regard
to the conduct of any Arbitration or the taking of evidence therein. Wherever
the procedures of this Section and the JAMS Rules are in conflict, the
procedures of this Section shall govern and apply.

(d)       Although the procedural rules specified in this Section and the JAMS
Rules shall be the sole procedures for the resolution of Disputes, any party may
seek a preliminary injunction or other preliminary judicial relief before any
court of competent jurisdiction if in its reasonable, good-faith judgment such
action is necessary to avoid irreparable damage. Despite such action, the
parties shall continue to participate in good faith in the procedures specified
in this Section. Notwithstanding the foregoing, the parties acknowledge and
agree Buyer’s right to seek specific performance in the state and federal courts
of the Commonwealth of Virginia pursuant to Section 11.14 of this Agreement to
enforce Buyer’s right with respect to Seller’s pre-Closing obligations is not a
“Dispute” to which this Section 11.10 applies and Buyer shall not be required to
resort to the procedures set forth in this Section 11.10 in connection
therewith.

(e)       The parties agree and understand that every aspect concerning the
process of arbitration shall be treated with the utmost confidentiality and that
the arbitration procedure itself shall be confidential. Neither the parties nor
the Arbitrator shall release the contents or results of the Arbitration to the
public, except as mandated by applicable law. Before making such information
public, the interested party shall notify the other in writing and shall afford
them a reasonable opportunity to protect their interests if they deem it
necessary.

(f)        If the Dispute involves or relates to any person or entity who is not
a party to this Agreement or is the parent, subsidiary or Affiliate of one of
the parties (“Third Party”) and such Dispute (i) raises issues of fact or law
which are substantially similar to, or connected with, issues raised in any
Dispute; or (ii) arises out of facts which are substantially similar to, or
connected with, facts which are the subject of any Dispute or difference between
the parties; or (iii) the inclusion of such Third Party is necessary if complete
relief is to be afforded among those who are already parties to the Arbitration,
then either party may include such Third Party as a party to the Arbitration,
whether before or after the commencement of the Arbitration, to the extent not
specifically prohibited by law or the JAMS Rules.

11.11   WAIVER OF TRIAL BY JURY. EACH OF THE PARTIES HERETO WAIVES THE RIGHT TO
A JURY TRIAL IN CONNECTION WITH ANY LAWSUIT,

 

45

 



 

--------------------------------------------------------------------------------

ACTION OR PROCEEDING SEEKING ENFORCEMENT OF SUCH PARTY’S RIGHTS UNDER THIS
AGREEMENT.

11.12   Severability. Any term or provision of this Agreement which is invalid
or unenforceable shall be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining rights
of the Person intended to be benefited by such provision or any other provisions
of this Agreement.

11.13   Third Parties; Joint Ventures. Except as set forth in Article X, this
Agreement constitutes an agreement solely among the parties hereto, and is not
intended to and will not confer any rights, remedies, obligations, or
liabilities, legal or equitable, including any right of employment, on any
Person (including any employee or former employee of Seller) other than the
parties hereto and their respective successors, or assigns, or otherwise
constitute any Person a third party beneficiary under or by reason of this
Agreement. Nothing in this Agreement, expressed or implied, is intended to or
shall constitute the parties hereto partners or participants in a joint venture.

11.14   Construction. This Agreement has been negotiated by Buyer and Seller and
their respective legal counsel, and legal or equitable principles that might
require the construction of this Agreement or any provision of this Agreement
against the party drafting this Agreement shall not apply in any construction or
interpretation of this Agreement. The term “including,” as used herein, shall
mean “including, without limitation.”

11.15   Specific Performance. Seller acknowledges that irreparable damages would
occur if any of the provisions of this Agreement related to Seller’s pre-Closing
obligations were not performed by Seller in accordance with their specific terms
or were otherwise breached. It is accordingly agreed that, notwithstanding
anything to the contrary contained herein, Buyer shall be entitled to an
injunction or injunctions to prevent breaches by Seller of this Agreement and to
enforce specifically the terms and provisions hereof in any court of the United
States or any state having jurisdiction, in addition to any other remedy to
which Buyer is entitled at law or in equity. If any action is brought by Buyer
to enforce this Agreement, Seller shall waive the defense that there is an
adequate remedy at law and the requirement that Buyer post a bond. Any action
between Buyer and Seller with respect to such matters shall be brought and
maintained only in the state or U.S. Federal courts in the Commonwealth of
Virginia, and Buyer and Seller each waives any right to object to any such court
as an inconvenient or improper forum. The parties acknowledge and agree that
neither Seller nor any of its Affiliates shall have the right to specific
performance, injunctive or equitable relief against Buyer or any Affiliate of
Buyer.

11.16   Disclaimer of Warranties. Except as stated in Article 4 of this
Agreement, Seller hereby expressly disclaims any and all warranties or
representations made to the Buyer, whether relating to the condition, the
operation, the adequacy or otherwise of the Assets. IN THAT CONNECTION, EXCEPT
AS STATED IN ARTICLE 4 OF THIS AGREEMENT, BUYER HEREBY AGREES THAT IT WILL
ACCEPT THE ASSETS “AS IS” AND “WHERE IS.” EXCEPT AS SET FORTH IN ARTICLE 4 OF
THIS AGREEMENT, SELLER MAKES NO WARRANTY OR REPRESENTATION WHATSOEVER, EITHER
ORAL OR WRITTEN, OR EXPRESS OR IMPLIED, AS TO MERCHANTABILITY OR THE CONDITION
OF THE

 

46

 



 

--------------------------------------------------------------------------------

ASSETS OR THE FITNESS OR SUITABILITY THEREOF FOR ANY PARTICULAR OR GENERAL USE
OR PURPOSE.

[SIGNATURE PAGE FOLLOWS]

Buyer and Seller have executed this Asset Purchase Agreement as of the date
first written above.

BUYER

SHENTEL CABLE COMPANY

 

 

By:

 

Name: Christopher E. French

 

Title: President and CEO

SELLER

RAPID COMMUNICATIONS LLC

By: TS Communications Management, LLC,

its Manager

By: TS Communications, Inc.

 

its Manager

 

By:

Name: Thomas Semptimphelter

Title: President

 

RAPID ACQUISITION CO., LLC

 

 

By:

Name: Thomas G. Semptimphelter

Title: Chief Executive Officer

 

 

 

 

47

 



 

 